

EXECUTION VERSION






DATED 23 AUGUST 2017
as amended and restated pursuant to an amendment and restatement agreement dated
12 June 2018 and further amended and restated pursuant to an amendment and
restatement agreement dated 18 February 2020




(1) CABOT SECURITISATION UK LIMITED
as Purchaser and Borrower


(2) CABOT SECURITISATION UK HOLDINGS LIMITED
as Holdco


(3) GOLDMAN SACHS INTERNATIONAL BANK
as Original Senior Lender


(4) GOLDMAN SACHS INTERNATIONAL BANK
as Arranger


(5) CABOT FINANCIAL (UK) LIMITED
as Transferor


(6) CABOT CREDIT MANAGEMENT GROUP LIMITED
as Servicer


(7) HSBC CORPORATE TRUSTEE COMPANY (UK) LIMITED
as Security Trustee


(8) HSBC BANK PLC
as Senior Agent


(9) CABOT FINANCIAL (EUROPE) LIMITED
as Collections Account Holder




____________________________


£350,000,000
SENIOR FACILITY AGREEMENT


____________________________










--------------------------------------------------------------------------------



1. DEFINITIONS AND COMMON TERMS
2. THE SENIOR FACILITY
3. ACCORDION INCREASE OF SENIOR FACILITY
4. PURPOSE
5. CONDITIONS OF UTILISATION
6. UTILISATION
7. REPAYMENT
8. PREPAYMENT AND CANCELLATION
9. INTEREST
10. INTEREST PERIODS
11. FEES
12. CHANGES TO THE CALCULATION OF INTEREST AND MINIMUM
UTILISATION FEE
13. TAX
14. INCREASED COSTS
15. OTHER INDEMNITIES
16. MITIGATION BY THE SENIOR LENDERS
17. COSTS AND EXPENSES
18. RESERVED
19. REPRESENTATIONS
20. INFORMATION UNDERTAKINGS
21. RESERVED
22. GENERAL UNDERTAKINGS
23. EVENTS OF DEFAULT
24. CHANGES TO THE SENIOR LENDERS
25. RESTRICTION ON DEBT PURCHASE TRANSACTIONS
26. CHANGES TO THE OBLIGORS
27. ROLE OF THE SENIOR AGENT
28. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
29. SHARING AMONG THE FINANCE PARTIES
30. PAYMENT MECHANICS
31. SET-OFF
32. AMENDMENTS AND WAIVERS
33. CONFIDENTIAL INFORMATION
SCHEDULE 1 The Original Parties
SCHEDULE 2 Conditions Precedent
SCHEDULE 3 Utilisation Request
SCHEDULE 4 Form of Transfer Certificate
SCHEDULE 5 Form of Assignment Agreement
SCHEDULE 6 Timetables
SCHEDULE 7 LMA Form Of Confidentiality Undertaking



--------------------------------------------------------------------------------



SCHEDULE 8 Form of Accordion Increase Notice
SCHEDULE 9 Step-Up Margin
SCHEDULE 10 Forms of Notifiable Debt Purchase Transaction Notice






--------------------------------------------------------------------------------



DATED 23 August 2017 as amended and restated pursuant to an amendment and
restatement agreement dated 12 June 2018 and further amended and restated
pursuant to an amendment and restatement agreement dated 18 February 2020


PARTIES


(1) CABOT SECURITISATION UK LIMITED, a private limited company incorporated
under the laws of England and Wales, with its registered office at 1 Kings Hill
Avenue, Kings Hill, West Malling, Kent, ME19 4UA, United Kingdom, with company
number 10865360, in its capacity as purchaser under the Receivables Sale
Agreement and borrower under this Agreement (the "Purchaser" or the "Borrower");


(2) CABOT SECURITISATION UK HOLDINGS LIMITED, a private limited liability
company incorporated under the laws of England and Wales, with company number
10865090, with its registered office at 1 Kings Hill Avenue, Kings Hill, West
Malling, ME19 4UA, United Kingdom, in its capacity as sole shareholder of the
Purchaser and the Borrower ("Holdco");


(3) GOLDMAN SACHS INTERNATIONAL BANK in its capacity as original senior lender
under this Agreement (the "Original Senior Lender");


(4) GOLDMAN SACHS INTERNATIONAL BANK in its capacity as arranger under this
Agreement (the "Arranger");


(5) CABOT FINANCIAL (UK) LIMITED, a limited company incorporated under the laws
of England and Wales, with its registered office at 1 Kings Hill Avenue, Kings
Hill, West Malling, Kent, ME19 4UA, United Kingdom and with company number
3757424, in its capacity as transferor under the Receivables Sales Agreement and
under this Agreement (the "Transferor");


(6) CABOT CREDIT MANAGEMENT GROUP LIMITED, a limited company incorporated under
the laws of England and Wales, with its registered office at 1 Kings Hill
Avenue, Kings Hill, West Malling, Kent, ME19 4UA, United Kingdom and with
company number 04934534, in its capacity as servicer under the Servicing and
Cash Management Agreement and under this Agreement (the "Servicer");


(7) HSBC CORPORATE TRUSTEE COMPANY (UK) LIMITED, a private limited liability
company incorporated under the laws of England and Wales and with company
registration number 06447555, with its registered office at 8 Canada Square,
London E14 5HQ, in its capacity as security trustee for and on behalf of the
Secured Creditors under the Security Trust Deed (acting pursuant to the
provisions of, and with the benefit of the protections set out in, the Security
Trust Deed, the "Security Trustee");


(8) HSBC BANK PLC, a private limited liability company incorporated under the
laws of England and Wales with its registered office at 8 Canada Square, London
E14 5HQ and company number 00014259 in its capacity as senior agent of the
Senior Lenders under this Agreement (the "Senior Agent"); and





--------------------------------------------------------------------------------



(9) CABOT FINANCIAL (EUROPE) LIMITED, a limited company incorporated under the
laws of England and Wales, with its registered office at 1 Kings Hill Avenue,
Kings Hill, West Malling, Kent, ME19 4UA, United Kingdom and with company number
03439445, in its capacity as collections account holder under the Servicing and
Cash Management Agreement (the "Collections Account Holder").




--------------------------------------------------------------------------------



AGREEMENT


1. DEFINITIONS AND COMMON TERMS


1.1 Definitions


Unless otherwise defined in this Agreement or the context requires otherwise,
words and expressions used in this Agreement have the meanings and constructions
ascribed to them in Schedule 1 (Master Definitions Schedule) to the master
framework agreement dated on or about the date hereof, between, among others,
the Borrower, the Senior Lender, the Servicer, and the Agents ("Master Framework
Agreement").


1.2 Incorporation of Common Terms


Except as provided below, the Common Terms apply to this Agreement, where
applicable, and shall be binding on the parties to this Agreement as if set out
in full in this Agreement.


1.3 Further Assurance


Clause 1 (Further Assurance) of the Common Terms applies to this Agreement as if
set out in full herein, and as if the Borrower was the Obligor (as defined
therein) and the Senior Lenders, the Security Trustee and the Senior Agent were
the Obligees (as defined therein).


1.4 Conflict with Common Terms


If there is any conflict between the provisions of the Common Terms and the
provisions of this Agreement, the provisions of this Agreement shall prevail,
save (a) for any provision of this Agreement that conflicts with clause 6
(Recourse and Non-Petition) of the Common Terms, in which case clause 6
(Recourse and Non-Petition) of the Common Terms shall prevail and (b) for where
any provision of this Agreement relates to VAT, in which case the provisions of
the Common Terms shall prevail.


1.5 Third-Party Rights


(A) Unless expressly provided to the contrary in a Finance Document, a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce or to enjoy the benefit of any term of this Agreement.


(B) Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.


1.6 Security Trustee a Party


(A) The Security Trustee has agreed to become a party to this Agreement for the
better preservation and enforcement of its rights under this Agreement and the
Security Trust Deed, but shall not have any responsibility for any of the
obligations of any of the other parties thereto, and the Transaction Parties
party to this Agreement acknowledge the Security Trustee has no such
responsibilities.





--------------------------------------------------------------------------------



(B) Notwithstanding any other provision of this Agreement or any other
Transaction Document, in acting under and in accordance with this Agreement the
Security Trustee acts on the instructions of the Instructing Group, subject to
and in accordance with the provisions of the Security Trust Deed and at any
time, and where it so acts or refrains from acting on the instructions of the
Instructing Group entitled to give it instructions, the Security Trustee shall
not incur any liability to any person for so acting or refraining from acting.
In acting hereunder, the Security Trustee has the benefit of the protections,
rights and indemnities set out in its favour in the Security Trust Deed.


(C) Any reference in this Agreement to an action of the Security Trustee having
an opinion, a view or taking similar action under this Agreement, shall be
construed as reference to the Security Trustee acting on the written
instructions of the Instructing Group in accordance with the provisions of the
Security Trust Deed, and with the benefit of the protections set out in, the
Security Trust Deed, and without limitation, any reference to an authorisation,
discretion, approval or consent of, or a determination by the Security Trustee
shall be construed as a reference to the authorisation, discretion, approval or
consent of, or a determination by the Security Trustee acting on the
instructions of the Instructing Group in accordance with the provisions of the
Security Trust Deed. For the avoidance of doubt, any reference in this Agreement
to the Security Trustee acting reasonably, or taking similar action under this
Agreement will refer to the Security Trustee acting on the instruction of the
Instructing Group in accordance with the provisions of the Security Trust Deed.


2. THE SENIOR FACILITY


2.1 The Senior Facility


Subject to the terms of this Agreement, the Senior Lenders make available to the
Borrower a sterling revolving loan facility in an aggregate amount equal to the
Senior Total Commitments.


2.2 Finance Parties' rights and obligations


(A) The obligations of each Finance Party under the Transaction Documents are
several. Failure by a Finance Party to perform its obligations under the
Transaction Documents does not affect the obligations of any other Party under
the Transaction Documents. No Finance Party is responsible for the obligations
of any other Finance Party under the Transaction Documents.


(B) The rights of each Finance Party under or in connection with the Transaction
Documents are separate and independent rights and any debt arising under the
Transaction Documents to a Finance Party from the Borrower shall be a separate
and independent debt.


(C) A Finance Party may, except as otherwise stated in the Transaction
Documents, separately enforce its rights under the Transaction Documents.





--------------------------------------------------------------------------------



2.3 Obligors' Agent


(A) Holdco, by its execution of this Agreement irrevocably appoints the Borrower
(acting through one or more authorised signatories) to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:


(1) the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to agree any Accordion Increase terms and to deliver any
Accordion Increase Notice, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by Holdco notwithstanding that they may affect Holdco, without further reference
to or the consent of Holdco; and


(2) each Finance Party to give any notice, demand or other communication to
Holdco pursuant to the Finance Documents to the Borrower,


and in each case Holdco shall be bound as though Holdco itself had given the
notices and instructions (including, without limitation, any Utilisation
Requests) or executed or made the agreements or effected the amendments,
supplements or variations, or received the relevant notice, demand or other
communication.


(B) Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of Holdco
or in connection with any Finance Document (whether or not known to Holdco)
shall be binding for all purposes on Holdco as if Holdco had expressly made,
given or concurred with it. In the event of any conflict between any notices or
other communications of the Borrower and Holdco, those of the Borrower shall
prevail.


2.4 Extension Option


(A)


(1) The Borrower may by notice given to the Senior Agent, not less than 30 days
prior to the Initial Availability Period End Date, irrevocably request an
extension of the Availability Period End Date to 15 September 2021 (the
"Availability Period Extension Request").


(2) The Senior Agent shall notify the Senior Lenders promptly on receipt of the
Availability Period Extension Request.


(3) If the Senior Agent has received an Availability Period Extension Request
from the Borrower in accordance with sub-paragraph (1) above, the Borrower
shall, on the Initial Availability Period End Date, pay an irrevocable and non-
refundable extension fee in the amount and in the manner set out in the
Extension Fee Letter.





--------------------------------------------------------------------------------



(4) If:


(a) the Senior Agent has received an Availability Period Extension Request from
the Borrower in accordance with sub-paragraph (1) above; and


(b) on the Initial Availability Period End Date:


(i) the Borrower pays the extension fee in the amount and in the manner set out
in the Extension Fee Letter;


(ii) no Default is continuing; and


(iii) no Trigger Event has occurred and is continuing,


the Availability Period End Date shall be extended to 15 September 2021 (or, if
not a Business Day, the next Business Day in that calendar month (if there is
one) or the preceding Business Day (if there is not)) (the "Extended
Availability Period End Date").


(5) The Senior Agent shall promptly notify the Borrower and the Senior Lenders
upon the Availability Period End Date being extended to the Extended
Availability Period End Date.


(B)


(1) The Borrower may by notice given to the Senior Agent, not less than 30 days
prior to each anniversary of the Closing Date which is prior to the Initial
Repayment Date, irrevocably request an extension of the Repayment Date to 15
September 2023 (the "Repayment Date Extension Request").


(2) The Senior Agent shall notify the Senior Lenders promptly on receipt of the
Repayment Date Extension Request.


(3) If the Senior Agent has received a Repayment Date Extension Request from the
Borrower in accordance with sub-paragraph (1) above, the Borrower shall, on the
Initial Repayment Date, pay an irrevocable and non-refundable extension fee in
the amount and in the manner set out in the Extension Fee Letter.


(4) If:


(a) the Senior Agent has received a Repayment Date Extension Request from the
Borrower in accordance with sub-paragraph (1) above; and


(b) on the Initial Repayment Date:


(i) the Borrower pays the extension fee in the amount and in the manner set out
in the Extension Fee Letter;





--------------------------------------------------------------------------------



(ii) no Default is continuing; and


(iii) no Trigger Event has occurred and is continuing,


the Repayment Date shall be extended to 15 September 2023 (or, if not a Business
Day, the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not)) (the "Extended Repayment Date").


(5) The Senior Agent shall promptly notify the Borrower and the Senior Lenders
upon the Repayment Date being extended to the Extended Repayment Date.


3. ACCORDION INCREASE OF SENIOR FACILITY


3.1 Accordion Increase


(A) At any time during the Accordion Increase Notice Period, the Borrower (or
the Transferor on its behalf) may request, in writing, the Original Senior
Lender (such Original Senior Lender participating in an increase in accordance
with this Clause 3.1 being the "Accordion Increase Lender") to commit to an
increase in the Senior Total Commitments (an "Accordion Increase") in an amount
(the "Accordion Increase Amount") which when aggregated with all other Accordion
Increase Amounts does not exceed £90,000,000 in aggregate.


(B) Following a request being received by the Original Senior Lender pursuant to
paragraph (A) above, the Original Senior Lender and the Borrower (or the
Transferor on its behalf) shall subject to the Original Senior Lender being
satisfied (acting in its sole discretion) that the conditions set out Clause 3.2
(Conditions to establishment) are and will be satisfied at the relevant times,
request the establishment of an Accordion Increase by delivering to the Senior
Agent, no later than ten Business Days prior to the proposed Accordion Increase
Effective Date, a duly completed Accordion Increase Notice.


3.2 Conditions to establishment


The establishment of an Accordion Increase will only be effected in accordance
with Clause
3.3 (Establishment of Accordion Increase) if:


(A) The Accordion Increase Effective Date is a date which is no later than 15
Business Days after the date on which the Accordion Increase Notice is delivered
to the Senior Agent;


(B) On the date of the Accordion Increase Notice and on the Accordion Increase
Effective Date:


(1) No Senior Facility Event of Default is continuing or would result from the
establishment of the proposed Accordion Increase;





--------------------------------------------------------------------------------



(2) the Repeating Representations to be made by each Obligor are true in all
respects;


(3) the Senior Agent has received in form and substance satisfactory to the
Senior Lenders such documents (if any) as are reasonably necessary as a result
of the establishment of that Accordion Increase to maintain the effectiveness of
the Security, guarantees, indemnities and other assurance against loss provided
to the Finance Parties pursuant to the Finance Documents;


(4) the Borrower has paid any upfront fee relating to the Accordion Increase set
out in a Fee Letter between the Borrower and the Original Senior Lender;


(5) hedging arrangements in respect of the Accordion Increase Amount have been
entered into in accordance with the provisions of Clause 22.31 (Hedging), in
commercial and legal terms satisfactory to the Original Senior Lender (acting
reasonably) and any applicable premium due and payable under the relevant Cap
Agreements has been duly paid.


(C) The Senior Lenders shall promptly notify the Senior Agent upon being
satisfied under paragraph 3.2(B)(3) above whereupon the Senior Agent shall
promptly notify the Borrower of the same.


(D) Other than to the extent that the Senior Lenders notify the Senior Agent in
writing to the contrary before the Senior Agent gives the notification described
in paragraph 3.2(C) above, the Senior Lenders authorise (but do not require) the
Senior Agent to give that notification. The Senior Agent shall not be liable for
any damages, costs or losses whatsoever as a result of giving that notification.


3.3 Establishment of Accordion Increase


(A) If the conditions set out in this Agreement have been met, the establishment
of an Accordion Increase is effected in accordance with paragraph (B) below when
the Senior Agent executes an otherwise duly completed Accordion Increase Notice.
The Senior Agent shall, as soon as reasonably practicable after receipt by it of
a duly completed Accordion Increase Notice appearing on its face to comply with
the terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Accordion Increase Notice.


(B) On the Accordion Increase Effective Date:


(1) subject to the terms of this Agreement, the Senior Commitment in respect of
the Accordion Increase Lender shall be increased in an aggregate amount equal to
the Accordion Increase Amount specified in the Accordion Increase Notice;


(2) the Accordion Increase Lender shall assume all the obligations of a Senior
Lender corresponding to the Accordion Increase Amount specified opposite its
name in the Accordion Increase Notice as if it was an Original Senior Lender
with respect to that Accordion Increase Amount;





--------------------------------------------------------------------------------



(3) each of the Obligors and the Accordion Increase Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Accordion Increase Lender would have assumed and/or acquired
had the Accordion Increase Lender been an Original Senior Lender with respect to
the Accordion Increase Amount; and


(4) the Accordion Increase Lender and each of the other Finance Parties shall
assume obligations towards one another and acquire rights against one another as
the Accordion Increase Lender and those Finance Parties would have assumed
and/or acquired had the Accordion Increase Lender been an Original Senior Lender
with respect to the Accordion Increase Amount.


3.4 Notification of establishment


The Senior Agent shall, as soon as reasonably practicable after the
establishment of an Accordion Increase notify the Borrower and the Senior
Lenders of that establishment and the Accordion Increase Effective Date of that
Accordion Increase.


3.5 Accordion fee


The Borrower shall pay to the Accordion Increase Lender on or about each
Accordion Increase Effective Date a fee in the amount and at the times agreed in
any Fee Letter between the Borrower and the Accordion Increase Lender.


3.6 Accordion Increase costs and expenses


The Borrower shall promptly and on demand pay the Senior Agent and the Security
Trustee the amount of all costs and expenses (including legal fees) properly
incurred by either of them and, in the case of the Security Trustee, by any
Receiver or Delegate in connection with the establishment of an Accordion
Increase under this Clause 3.



4. PURPOSE


4.1 Purpose


The Borrower shall apply all amounts borrowed by it under the Senior Facility
towards payment to the Transferor of the Purchase Price for the Receivables
which are to be acquired by the Borrower acting as Purchaser under the
Receivables Sale Agreement, and to pay any transaction fees and expenses in
connection therewith.


4.2 Monitoring


No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.





--------------------------------------------------------------------------------



5. CONDITIONS OF UTILISATION


5.1 Initial conditions precedent


(A) The Senior Lenders will only be obliged to comply with Clause 6.4 (Senior
Lenders' participation) in relation to any Utilisation if on or before the
Utilisation Date for that Utilisation, and prior to delivery to the Senior Agent
of the relevant Utilisation Request for that Utilisation, the Senior Agent has
received all of the documents and other evidence listed in Part A and Part B of
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Senior Lenders. The Senior Agent shall notify the Borrower promptly upon the
Senior Lenders being so satisfied.


(B) Other than to the extent that the Majority Senior Lenders notify the Senior
Agent in writing to the contrary before the Senior Agent gives the notification
described in paragraph (A) above, the Senior Lenders authorise (but do not
require) the Senior Agent to give that notification. The Senior Agent shall not
be liable for any damages, costs or losses whatsoever as a result of giving any
such notification.


5.2 Further conditions precedent


The Senior Lenders will only be obliged to comply with Clause 6.4 (Senior
Lenders' participation) if on the date of the Utilisation Request and on the
proposed Utilisation Date:


(A) no Default is continuing or would result from the proposed Utilisation;


(B) the Senior Agent has received from the Borrower a confirmation that at such
time as the proposed Utilisation Date (on the basis that the Utilisation is made
and any repayment then due has been made):


(1) the Borrowing Base is such that the Utilisation can be made in accordance
with Clause 6.3 (Currency and amount);


(2) no Trigger Event has occurred and is continuing or would be triggered as a
result of the Utilisation; and


(3) the Senior Advance Rate Test is met as at the Cut-Off Date in respect of the
proposed Utilisation and will continue to be met immediately after the proposed
Utilisation;


(C) in relation to the first Utilisation Date, all the representations and
warranties in Clause 19 (Representations) or, in relation to any other
Utilisation, the Repeating Representations to be made by each Obligor, the
Servicer, the Collections Account Holder and the Transferor are true in all
material respects;


(D) the Senior Agent has received an executed copy of the Receivables Sale
Agreement and any Offer in relation to such Utilisation; and





--------------------------------------------------------------------------------



(E) subject to any netting agreement between the Covenantor and the Borrower,
the Covenantor has advanced to the Borrower sufficient Junior Loans to ensure
that the Covenantor is in compliance with the terms of the Securitisation
Regulation Deed of Covenant, and the Covenantor is otherwise in compliance with
the terms of the Securitisation Regulation Deed of Covenant and will be in
compliance immediately after the proposed Utilisation.


6. UTILISATION


6.1 Delivery of a Utilisation Request


The Borrower may utilise the Senior Facility by delivery to the Senior Agent of
a duly completed Utilisation Request not later than the Specified Time.


6.2 Completion of a Utilisation Request


(A) Each Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:


(1) the proposed Utilisation Date is a Business Day within the Availability
Period;


(2) the currency and amount of the Utilisation comply with Clause 6.3 (Currency
and amount); and


(3) the proposed Interest Period complies with Clause 10 (Interest Periods).


(B) Only one Loan may be requested in each Utilisation Request.


6.3 Currency and amount


(A) The currency specified in an Utilisation Request must be Sterling.


(B) Subject to paragraph (C) below, the amount of the proposed Utilisation must
be a minimum of £100,000.


(C) The amount of the proposed Utilisation must not exceed the Available
Facility, and, immediately after the making of the proposed Utilisation, the
Senior Advance Rate Test must be met. For the avoidance of doubt, the Senior
Agent will be entitled to rely on the confirmation given by the Borrower
pursuant to paragraph (B) of Clause 5.2 (Further conditions precedent) as to the
satisfaction of the Senior Advance Rate Test.


6.4 Senior Lenders' participation


(A) If the conditions set out in this Agreement have been met, each Senior
Lender shall make its participation in each Senior Loan available by the
Utilisation Date in respect of such Senior Loan.





--------------------------------------------------------------------------------



(B) The amount of each Senior Lender's participation in the Senior Loan will be
equal to the proportion borne by its Available Commitment to the Available
Facility immediately prior to making the Senior Loan or in any other proportion
as agreed between the Senior Lenders prior to each Utilisation.


(C) The Senior Agent shall notify each Senior Lender of the amount of the Senior
Loan and the amount of its participation in the Senior Loan and, if different,
the amount of that participation to be made available in accordance with Clause
30.1 (Payments to the Senior Agent), in each case by the Specified Time.


(D) Unless otherwise agreed by the Senior Lenders, the proceeds of each
Utilisation shall be paid by the Senior Agent to the Purchaser Transaction
Account.


6.5 Cancellation of Commitment


The Commitments which, at that time, are unutilised (including any Commitments
which have been the subject of a submitted Utilisation Request but in respect of
which funds have not yet been advanced) shall be immediately cancelled at the
end of the Availability Period.


7. REPAYMENT


7.1 Repayment of Senior Loans


The Borrower shall (a) on each Payment Date repay or prepay the Senior Loans on
the date on which any amount of principal falls due for payment under the
Priorities of Payment and in the amount due in accordance therewith and (b)
repay all Senior Loans on the Repayment Date.


7.2 Reborrowing


Unless a contrary indication appears in this Agreement, any part of the Senior
Facility which is prepaid or repaid may be borrowed in accordance with the terms
of this Agreement.


8. PREPAYMENT AND CANCELLATION


8.1 Mandatory prepayment – illegality


If it becomes unlawful in any applicable jurisdiction for any Senior Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in the Senior Loans, or it becomes unlawful
for any Affiliate of a Senior Lender for that Senior Lender to do so:


(A) that Senior Lender shall promptly notify the Senior Agent upon becoming
aware of that event;


(B) upon the Senior Agent notifying the Borrower, the Commitment of that Senior
Lender will be immediately cancelled; and





--------------------------------------------------------------------------------



(C) the Borrower shall repay that Senior Lender's participation in the Senior
Loans on the next Payment Date occurring after the Senior Agent has notified the
Borrower or, if earlier, the date specified by the Senior Lender in the notice
delivered to the Senior Agent (being no earlier than the last day of any
applicable grace period permitted by law) and that Senior Lender's corresponding
Commitment(s) shall be cancelled in the amount of the participations repaid.


8.2 Mandatory prepayment – subsidiary status


If the Sponsor ceases to hold (directly or indirectly) at least 50.1% of the
shares of the Borrower (measured by voting rights), upon demand of the Senior
Agent (acting on the instructions of the Majority Senior Lenders), all
outstanding Commitments shall be cancelled and the Senior Loans, together with
accrued interest and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.


8.3 Mandatory Prepayment – Servicer change of control


If the Sponsor ceases to hold (directly or indirectly) at least 50.1% of the
shares of the Servicer (measured by voting rights), without the Senior Lenders'
prior written consent (not to be unreasonably withheld or delayed) upon demand
of the Senior Agent (acting on the instructions of the Majority Senior Lenders),
all outstanding Commitments shall be cancelled and the Senior Loans, together
with accrued interest and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.


8.4 Mandatory prepayment – warranty claims


On each Payment Date, the Borrower shall prepay the Senior Loan in an amount
equal to any amounts received by the Purchaser from the Transferor (including
but not limited to any Repurchase Price paid to the Purchaser) pursuant to
clause 9.1 (Breach of Transferor Representations and Warranties) of the
Receivables Sale Agreement during the immediately preceding Determination Period
provided that this Clause 8.4 shall not apply to the extent that the Repurchase
Price is applied to the purchase of additional Eligible Portfolio Receivables on
that Payment Date or in circumstances where clause 9.4 (Replacement Option) of
the Receivables Sale Agreement is applicable.


8.5 Voluntary prepayment of Loans


(A) The Borrower may on any date, if it gives the Senior Agent not less than 10
Business Days' prior notice, prepay the whole or any part thereof of the Senior
Loan together with Break Costs payable on any such prepayment in accordance with
Clause 12.5 (Break Costs).


(B) No notice in accordance with paragraph (A) above will be required in respect
of a prepayment of the Senior Loan in accordance with sub-paragraph (5) of
paragraph (D) of clause 9.3 (Purchaser Transaction Account) of the Servicing and
Cash Management Agreement.


(C) Any prepayment under paragraph (A) above shall repay Loans from each of the
Senior Lenders on a pro rata and pari passu basis.





--------------------------------------------------------------------------------



8.6 Voluntary Cancellation


The Borrower may, if it gives the Senior Agent not less than five Business Days'
(or such shorter period as the Majority Senior Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of £1,000,000) of the
Available Facility. Any cancellation under this Clause 8.6 shall reduce the
Senior Commitments of the Senior Lenders rateably under the Senior Facility. For
the avoidance of doubt, Voluntary Cancellation Fees may be payable on any such
cancellation in accordance with Clause 11.5 (Voluntary Cancellation Fee).


8.7 Right of replacement or repayment and cancellation in relation to a single
Senior Lender


(A) If:


(1) any sum payable to any Senior Lender by an Obligor is required to be
increased under Clause 13.1 (Tax gross-up); or
(2) any Senior Lender claims indemnification from an Obligor under Clause 13.2
(Tax indemnity) or Clause 14.1 (Increased costs),


the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Senior Agent notice of
cancellation of the Commitment of that Senior Lender and its intention to
procure the repayment of that Senior Lender's participation in the Senior Loans.


(B) On receipt of a notice of cancellation referred to in paragraph (A) above,
the Commitment of that Senior Lender shall immediately be reduced to zero.


(C) On the last day of each Interest Period which ends after the Borrower has
given notice of cancellation under paragraph (A) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay the relevant
Senior Lender's participation in the Senior Loan together with all interest and
other amounts accrued under the Finance Documents.


8.8 Right of cancellation in relation to a Defaulting Senior Lender


(A) If any Senior Lender becomes a Defaulting Senior Lender, the Borrower may,
at any time whilst the Senior Lender continues to be a Defaulting Senior Lender,
give the Senior Agent five Business Days' notice of cancellation of the
Available Commitment of that Defaulting Senior Lender and the Available
Commitment of the Defaulting Senior Lender shall immediately be reduced to zero.


(B) The Senior Agent shall, as soon as practicable after receipt of a notice
referred to in paragraph (A) above, notify all the Senior Lenders.


8.9 Restrictions


(A) Any notice of cancellation or prepayment given by any Party under this
Clause 8 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.





--------------------------------------------------------------------------------



(B) Any prepayment, save for a replacement of a Senior Lender pursuant to Clause
8.7 (Right of replacement or repayment and cancellation in relation to a single
Senior Lender) above, under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.


(C) The Borrower shall not repay or prepay all or any part of the Senior Loans
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.


(D) Any prepayment of the Senior Loan (other than a prepayment pursuant to
Clause 8.1 (Mandatory prepayment – illegality) or Clause 8.7 (Right of
replacement or repayment and cancellation in relation to a single Senior
Lender)) shall be applied pro rata to each Senior Lender's participation in the
Senior Loan.


(E) If the Senior Agent receives a notice under this Clause 8 it shall promptly
notify either the Borrower or the affected Senior Lender, as relevant.


(F) No amount of Total Commitments cancelled under this Agreement may be
subsequently reinstated.


8.10 No Prepayment


The Borrower shall not prepay or repay any Senior Loan other than in accordance
with the Priorities of Payments or as permitted by Clause 7 (Repayment) or this
Clause 8.


9. INTEREST


9.1 Calculation of interest


The rate of interest on the Senior Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:


(A) Margin;


(B) Step-Up Margin; and


(C) Reference Rate,


((A), (B) and (C) together, the "Senior Facility Interest Rate").





--------------------------------------------------------------------------------



9.2 Payment of interest


The Borrower shall pay accrued interest in respect of the Senior Loans for each
Interest Period on the Payment Date falling on the last day of (or following the
last day of) such Interest Period in accordance with the Priorities of Payment
on that Payment Date. In the event that, on any Payment Date, the Available
Funds applied in accordance with the provisions of the Servicing and Cash
Management Agreement are insufficient to pay in full the Facility Interest
Amount due on such Payment Date in accordance with the Priorities of Payment,
default interest shall (without prejudice to any rights of the Finance Parties)
accrue on any shortfall from such Payment Date in accordance with Clause 9.3
(Default interest).


9.3 Default interest


(A) If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the Unpaid Sum from the due
date up to the date of actual payment (both before and after judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) at a
rate which, subject to paragraph (B) below, is 2.00 per cent. higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Senior Agent
(acting reasonably). Any interest accruing under this Clause 9.3 shall be
immediately payable by the Borrower on demand by the Senior Agent.


(B) If any overdue amount consists of all or part of the Senior Loan which
became due on a day which was not the last day of an Interest Period relating to
the Senior Loan:


(1) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to the
Senior Loan; and


(2) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2.00 per cent. higher than the rate which would have
applied if the overdue amount had not become due.


(C) Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the overdue amount at the end of each Interest Period applicable to that
Unpaid Sum but will remain immediately due and payable.


9.4 Notification of rates of interest


The Senior Agent shall promptly notify the Borrower and the Senior Lenders of
the determination of a rate of interest under this Agreement.





--------------------------------------------------------------------------------



10. INTEREST PERIODS


10.1 Selection of Interest Periods


(A) Each relevant Interest Period will be from and including a Payment Date to
and excluding the next Payment Date, save in relation to the first Interest
Period which shall commence from and including the first Utilisation Date to and
excluding the first Payment Date.


(B) An Interest Period for a Senior Loan shall not extend beyond the Repayment
Date, save for the purposes of calculating interest on Unpaid Sums pursuant to
Clause 9.3 (Default interest).


10.2 Non-Business Days


If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day.


11. FEES


11.1 Upfront fee


(A) The Borrower shall pay to the Senior Lenders upfront fees (the "Upfront
Lender Fees") in the amounts and at the times agreed in a Fee Letter between the
Borrower and the Original Senior Lender entered into on or around the date
hereof.


(B) The Borrower shall pay to the Arranger upfront fees (the "Upfront Arranger
Fees") in the amounts and at the times agreed in a Fee Letter between the
Borrower and the Arranger entered into on or around the date hereof.


11.2 Agency fee


The Borrower shall pay to the Senior Agent (for its own account) its fees in the
amount and at the times agreed in a Fee Letter dated on or about the date of
this Agreement between the Senior Agent and the Borrower and any other Fee
Letter between the Borrower and the Senior Agent entered into on or around the
date hereof.


11.3 Security Trustee fee


The Borrower shall pay to the Security Trustee (for its own account) its fees in
the amount and at the times agreed in a Security Trustee Fee Letter dated on or
about the date of this Agreement between the Security Trustee and the Borrower
entered into on or around the date hereof.


11.4 Extension fees


The Borrower shall pay to the Senior Lenders extension fees (the "Extension
Fees") in the amounts and at the times agreed in a Fee Letter between the
Borrower and the Original Senior Lender entered into on or around the date
hereof.





--------------------------------------------------------------------------------



11.5 Voluntary Cancellation Fee


The Borrower shall pay a Voluntary Cancellation Fee to the Senior Lenders in
respect of any cancellation of the Senior Commitments in accordance with Clause
8.6 (Voluntary Cancellation) pro rata to each Senior Lender in accordance with
their respective cancelled Senior Commitments on the Payment Date immediately
after the date on which those Senior Commitments are cancelled, in accordance
with the Priorities of Payment.


11.6 RESERVED


11.7 Minimum Utilisation Fee


(A) The Borrower shall pay to the Senior Agent (for the account of each Senior
Lender pro rata to their participations in the Senior Loans) a fee (the "Minimum
Utilisation Fee") for each Interest Period computed as the Minimum Utilisation
Fee Rate applied to the Senior Facility Underutilisation Amount. Such fee shall
accrue on a daily basis.


(B) The Borrower shall pay the accrued Minimum Utilisation Fee for each Interest
Period on the Payment Date falling on (or following the last day of) such
Interest Period in accordance with the Priorities of Payment on that Payment
Date. In the event that, on any Payment Date, the Available Funds applied in
accordance with the provisions of the Servicing and Cash Management Agreement
are insufficient to pay in full the Minimum Utilisation Fee due on such Payment
Date in accordance with the Priorities of Payment, default interest shall
(without prejudice to any rights of the Finance Parties) accrue on any shortfall
from such Payment Date in accordance with Clause 9.3 (Default interest).


(C) The Senior Agent shall promptly notify the Borrower and the Senior Lenders
of the determination of the Minimum Utilisation Fee Rate under this Agreement.


11.8 Commitment Fee


(A) During the Availability Period, the Borrower shall pay to the Senior Agent
(for the account of each Senior Lender in the proportion of their Commitments) a
fee (the "Commitment Fee") computed at the rate of 0.75% per annum on the Senior
Facility Commitment Fee Amount. Such fee shall accrue on a daily basis.


(B) The accrued Commitment Fee is payable on each Payment Date during the
Availability Period and on the Payment Date immediately after the last day of
the Availability Period.


12. CHANGES TO THE CALCULATION OF INTEREST AND MINIMUM UTILISATION FEE


12.1 Screen Rate Replacement Event


(A) If a Screen Rate Replacement Event has occurred in relation to the
applicable Screen Rate, the Reference Rate shall be determined in accordance
with the Screen Rate Replacement Benchmark.



--------------------------------------------------------------------------------



(B) If paragraph (A) above applies but no Screen Rate Replacement Benchmark is
available for Sterling or the relevant Interest Period for the applicable Screen
Rate and no other applicable Screen Rate under this Agreement can be used to
calculate the Reference Rate, the applicable rate of interest for that Interest
Period shall be determined according to Clause 12.4 (Cost of funds).


12.2 Reserved


12.3 Reserved


12.4 Cost of funds


(A) If this Clause 12.4 applies, the rate of interest on each Senior Lender's
share of the relevant Loan and the Minimum Utilisation Fee for the relevant
Interest Period shall be the percentage rate per annum which is the sum of:


(1) the Margin;


(2) the Step-Up Margin; and


(3) the weighted average of the rates notified to the Senior Agent by each
Senior Lender as soon as practicable and in any event within two Business Days
of the first day of that Interest Period (or, if earlier, on the date falling
two Business Days before the date on which interest is due to be paid in respect
of that Interest Period), to be that which expresses as a percentage rate per
annum the cost to the relevant Senior Lender of funding its participation in
that Loan from whatever source it may reasonably select.


(B) If this Clause 12.4 applies and the Senior Agent or the Borrower so
requires, the Senior Agent and the Borrower shall enter into negotiations (for a
period of not more than 30 days) with a view to agreeing a substitute basis for
determining the Reference Rate.


(C) Any alternative basis agreed pursuant to paragraph (B) above shall, with the
prior consent of all the Senior Lenders and the Borrower, be binding on all
Parties.


12.5 Break Costs


(A) The Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.


(B) Each Senior Lender shall, as soon as reasonably practicable after a demand
by the Senior Agent, provide a certificate confirming the amount of its Break
Costs for any Interest Period in which they accrue.





--------------------------------------------------------------------------------



13. TAX


Unless a contrary indication appears, in this Clause 13 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.


13.1 Tax gross-up


(A) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.


(B) The Borrower shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Senior Agent accordingly. Similarly, a Senior Lender shall
notify the Senior Agent on becoming so aware in respect of a payment payable to
that Senior Lender. If the Senior Agent receives such notification from a Senior
Lender it shall notify the Borrower and that Obligor (if not the Borrower).


(C) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.


(D) A payment shall not be increased under paragraph (C) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:


(1) the payment could have been made to the relevant Senior Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Senior Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Senior Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty or any published practice or published concession of any relevant
taxing authority; or


(2) the relevant Senior Lender is a Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of "Qualifying Lender" and


(a) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a "Direction") under section 931 of the ITA which relates to the payment and
that Senior Lender has received from the Obligor making the payment or from the
Borrower a certified copy of that Direction; and


(b) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or


(3) the relevant Senior Lender is a Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of "Qualifying Lender" and:





--------------------------------------------------------------------------------



(a) the relevant Senior Lender has not given a Tax Confirmation to the Borrower;
and


(b) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower, on the basis that the
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA; or


(4) the relevant Senior Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Senior Lender complied with its
obligations under paragraph (G) or (H) (as applicable) below.


(E) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.


(F) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Senior Agent for the Finance Party entitled to the payment
a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.


(G) 


(1) Subject to paragraph (2) below, a Treaty Lender and each Obligor which makes
a payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.


(2) A Treaty Lender which becomes a Party after the day on which this Agreement
is entered into that holds a passport under the H.M. Revenue & Customs Double
Taxation Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the documentation which it executes on becoming a Party as a Senior
Lender and, having done so, that Senior Lender shall be under no obligation
pursuant to paragraph (1) above.


(H) If a Senior Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (G)(2) above and:


(1) the Borrower has not made a Borrower DTTP Filing in respect of that Senior
Lender; or


(2) the Borrower has made a Borrower DTTP Filing in respect of that Senior
Lender but:





--------------------------------------------------------------------------------



(a) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or


(b) HM Revenue & Customs has not given the Borrower authority to make payments
to that Senior Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,


and in each case, the Borrower has notified that Senior Lender in writing, that
Senior Lender and the Borrower shall co-operate in completing any additional
procedural formalities necessary for that Borrower to obtain authorisation to
make that payment without a Tax Deduction.


(I) If a Senior Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (G)(2) above, no
Obligor shall make a Borrower DTTP Filing or file any other form relating to the
H.M. Revenue & Customs Double Taxation Treaty Passport scheme in respect of that
Senior Lender's Commitment(s) or its participation in any Utilisation unless the
Senior Lender otherwise agrees.
(J) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Senior Agent for delivery to the relevant
Senior Lender.


(K) A UK Non-Bank Lender shall promptly notify the Borrower and the Senior Agent
if there is any change in the position from that set out in the Tax
Confirmation.


13.2 Tax indemnity


(A) The Borrower shall (within three Business Days of demand by the Senior
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.


(B) Paragraph (A) above shall not apply:


(1) with respect to any Tax assessed on a Finance Party:


(a) under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or


(b) under the law of the jurisdiction in which that Finance Party's Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,


if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or


(2) to the extent a loss, liability or cost:





--------------------------------------------------------------------------------



(a) is compensated for by an increased payment under Clause 13.1 (Tax gross-up);
or


(b) would have been compensated for by an increased payment under Clause 13.1
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (D) of Clause 13.1 (Tax gross-up) applied; or


(c) relates to a FATCA Deduction required to be made by a Party.


(C) A Protected Party making, or intending to make, a claim under paragraph (A)
above shall promptly notify the Senior Agent of the event which will give, or
has given, rise to the claim, following which the Senior Agent shall notify the
Borrower.


(D) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.2, notify the Senior Agent.


13.3 Tax Credit


If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:


(A) a Tax Credit is attributable to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and
(B) that Finance Party has obtained and utilised that Tax Credit,


the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.


13.4 Lender Status Confirmation


Each Senior Lender which becomes a Party to this Agreement after the date of
this Agreement shall indicate, in the documentation which it executes on
becoming a Party, and for the benefit of the Senior Agent and without liability
to any Obligor, which of the following categories it falls in:


(A) not a Qualifying Lender;


(B) a Qualifying Lender (other than a Treaty Lender); or


(C) a Treaty Lender.


If such a Senior Lender fails to indicate its status in accordance with this
Clause 13.4 then that Senior Lender shall be treated for the purposes of this
Agreement (including by each Obligor) as if it is not a Qualifying Lender until
such time as it notifies the Senior Agent which category applies (and the Senior
Agent, upon receipt of such notification, shall inform the Borrower). For the
avoidance of doubt, the documentation which a Senior Lender executes on becoming
a Party shall not be invalidated by any failure of a Senior Lender to comply
with this Clause 13.4.





--------------------------------------------------------------------------------



13.5 Stamp taxes


The Borrower shall pay and, within three Business Days of demand, indemnify each
Secured Creditor against any cost, loss or liability that Secured Creditor
incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document.


13.6 VAT


(A) All amounts expressed to be payable under a Transaction Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to paragraph
(B) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any Party under a Transaction Document and such Finance Party is
required to account to the relevant tax authority for the VAT, that Party must
pay to such Finance Party (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Finance Party must promptly provide an appropriate VAT invoice to that
Party).


(B) If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Transaction
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Transaction Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):


(1) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
the VAT. The Recipient must (where this paragraph (1) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and


(2) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.


(C) Where a Transaction Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.





--------------------------------------------------------------------------------



(D) Any reference in this Clause 13.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).


(E) In relation to any supply made by a Finance Party to any Party under a
Transaction Document, if reasonably requested by such Finance Party, that Party
must promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.


13.7 FATCA Information


(A) Subject to paragraph (C) below, each Party shall, within ten Business Days
of a reasonable request by another Party:


(1) confirm to that other Party whether it is:


(a) a FATCA Exempt Party; or


(b) not a FATCA Exempt Party;


(2) supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and


(3) supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation or exchange of
information regime.


(B) If a Party confirms to another Party pursuant to paragraph (A)(1) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.
(C) Paragraph (A) above shall not oblige any Finance Party to do anything, and
paragraph (A)(3) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:


(1) any law or regulation;


(2) any fiduciary duty; or


(3) any duty of confidentiality.





--------------------------------------------------------------------------------



(D) If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (A)(1) or (2) above (including, for the avoidance of doubt, where
paragraph (C) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.


13.8 FATCA Deduction


(A) Each Party may make any FATCA Deduction it is required to make by FATCA, and
any payment required in connection with that FATCA Deduction, and no Party shall
be required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.


(B) Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Senior Agent and the Senior Agent shall notify
the other Finance Parties.


14. INCREASED COSTS


14.1 Increased costs


(A) Subject to Clause 14.3 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Senior Agent, pay for the account of a Finance
Party, the amount of any Increased Costs incurred by that Finance Party or any
of its Affiliates as a result of
(i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation made after the date of this Agreement.


(B) In this Agreement "Increased Costs" means:


(1) a reduction in the rate of return from the Senior Facility or on a Finance
Party's (or its Affiliate's) overall capital;


(2) an additional or increased cost, including but not limited to an increase in
cost as a result of being obliged to comply with CRD IV or Basel III; or


(3) a reduction of any amount due and payable under any Finance Document or a
Security Document,
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.





--------------------------------------------------------------------------------



14.2 Increased cost claims


(A) A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Senior Agent of the event giving rise to the claim,
following which the Senior Agent shall promptly notify the Borrower.


(B) Each Finance Party shall, as soon as practicable after a demand by the
Senior Agent, provide a certificate confirming the amount of its Increased
Costs.


14.3 Exceptions


(A) Clause 14.1 (Increased costs) does not apply to the extent any Increased
Cost is:


(1) attributable to a Tax Deduction required by law to be made by an Obligor; or


(2) attributable to a FATCA Deduction required to be made by a Party; or


(3) compensated for by Clause 13.2 (Tax indemnity) (or would have been
compensated for under Clause 13.2 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (B) of Clause 13.2 (Tax
indemnity) applied); or


(4) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.


(B) In this Clause 14.3, a reference to a "Tax Deduction" has the same meaning
given to the term in the Master Framework Agreement.


15. OTHER INDEMNITIES


15.1 Currency indemnity


(A) If any sum due from an Obligor under the Transaction Documents (a "Sum"), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the "First Currency") in which that Sum is payable
into another currency (the "Second Currency") for the purpose of that Obligor:


(1) making or filing a claim or proof against the Obligor; or


(2) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,


that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Creditor to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (i) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (ii) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.





--------------------------------------------------------------------------------



(B) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Transaction Documents in a currency or currency unit other than
that in which it is expressed to be payable.


15.2 Other indemnities


The Borrower shall, on the immediately succeeding Payment Date after the
immediately succeeding Determination Date from the date of demand, indemnify (or
shall procure the indemnification of) each Secured Creditor against any
Liability incurred by that Secured Creditor as a result of:


(A) the occurrence of any Senior Facility Event of Default;


(B) a failure by an Obligor to pay any amount due under a Transaction Document
or a Security Document on its due date including, without limitation, any cost,
loss or liability arising as a result of Clause 29 (Sharing among the Finance
Parties);


(C) funding, or making arrangements to fund, its participation in the Senior
Loan requested by the Borrower in a Utilisation Request but not made by reason
of the operation of any one or more of the provisions of this Agreement (other
than by reason of default or negligence by that Finance Party (other than the
Senior Agent, the Junior Agent or the Security Trustee) alone and in the case of
the Senior Agent and the Junior Agent, other than by reason of the gross
negligence or wilful misconduct of the Senior Agent or, as the case may be, the
Junior Agent alone, and in the case of the Security Trustee other than by reason
of the gross negligence, wilful misconduct or fraud of the Security Trustee
alone); or


(D) the Senior Loan (or part of the Senior Loan) not being prepaid in accordance
with a notice of prepayment given by the Borrower.


15.3 Indemnity to the Senior Agent


The Borrower shall promptly indemnify the Senior Agent against any Liability
incurred by the Senior Agent as a result of:


(A) investigating any event which it reasonably believes is a Default; or


(B) acting or relying on any notice, request, certificate or instruction which
it reasonably believes to be genuine, correct and appropriately authorised; or


(C) instructing lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts as permitted under this Agreement; or


(D) (otherwise than by reason of the Senior Agent's gross negligence or wilful
misconduct) its acting as Senior Agent under the Transaction Documents.


These indemnities shall survive the termination of this Agreement and/or the
removal or resignation of the Senior Agent.





--------------------------------------------------------------------------------



16. MITIGATION BY THE SENIOR LENDERS


16.1 Mitigation


(A) Each Finance Party other than the Security Trustee shall, in consultation
with the Borrower, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Clause 8.1 (Mandatory prepayment –
illegality), Clause 13 (Tax) or Clause 14 (Increased Costs) including (but not
limited to) transferring its rights and obligations under the Transaction
Documents to another Affiliate.


(B) Paragraph (A) above does not in any way limit the obligations of the
Borrower under the Transaction Documents.


16.2 Limitation of liability


(A) The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).


(B) A Finance Party is not obliged to take any steps under Clause 16.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.


17. COSTS AND EXPENSES


17.1 Transaction expenses


The Borrower shall within ten (10) Business Days of demand pay (or procure
payment to) the Finance Parties the amount of all costs and expenses (including,
but not limited to, legal and other professional fees) (together with any
applicable VAT) properly incurred by any of them (and, in the case of the
Security Trustee, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution and perfection of:


(A) this Agreement and any other documents referred to in this Agreement, the
Master Framework Agreement and the Security Documents; and


(B) any other Transaction Documents executed after the date of this Agreement.


17.2 Amendment costs


If (a) the Borrower requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 30.10 (Change of currency), the Borrower shall
reimburse, on the immediately succeeding Payment Date falling after the
immediately succeeding Determination Date falling after the date of demand each
of the Senior Agent and the other Finance Parties for the amount of all costs
and expenses (including, but not limited to, legal fees) reasonably incurred by
such Finance Party (and, in the case of the Security Trustee, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.





--------------------------------------------------------------------------------



17.3 Enforcement and preservation of rights costs


The Borrower shall pay to each Secured Creditor, on the immediately succeeding
Payment Date falling after the immediately succeeding Determination Date falling
after the date of demand, the amount of all costs, claims and expenses
(including legal fees) incurred by that Secured Creditor in connection with the
enforcement of, or the preservation of any of its rights under, any Transaction
Document and the Security and any proceedings instructed by or against the
Security Trustee as a consequence of taking or holding the Security or enforcing
these rights.


17.4 Audit Costs


The costs of all audits referred to in Clauses 20.2(A) and 20.2(B) (Audits) will
be payable by the Borrower provided that (i) the Borrower shall not be
responsible for the costs of more than one audit in any twelve-month period
under Clause 20.2 (Audits) unless a Default is continuing or revealed by such
audit in which case, any relevant audit costs shall be borne by the Borrower and
(ii) for any additional audits undertaken pursuant to Clause 20.2(B) (Audits),
the Senior Lenders shall pay the entire cost of such audits if no Default is
continuing or revealed by such audit.


18. RESERVED


19. REPRESENTATIONS


Each Obligor, the Collections Account Holder, the Servicer and the Transferor
makes the representations and warranties set out in Clauses 19.1 (Status) to
19.26 (VAT Returns), to each Finance Party on the date of this Agreement.


19.1 Status


(A) It is a limited liability company, duly incorporated and validly existing
under the law of its jurisdiction of incorporation.


(B) Each Obligor, the Collections Account Holder, the Transferor and the
Servicer each has the power to own its assets and carry on its business as it is
being conducted.


(C) Holdco has no Subsidiaries other than the Borrower.


(D) The Borrower has no Subsidiaries.


19.2 Binding obligations


(A) Subject to the Legal Reservations, the obligations expressed to be assumed
by it in each Transaction Document are legal, valid, binding and enforceable
obligations.


(B) Without limiting the generality of paragraph (A) above, and subject to the
Perfection Requirements, each Security Document to which it is a party creates
the security interests which such Security Document purports to create and those
security interests are valid and effective.





--------------------------------------------------------------------------------



19.3 Non-conflict with other obligations


The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Security do not and will not
conflict with:


(A) any Applicable Law or Regulatory Requirement;


(B) its constitutional documents; or


(C) any agreement or instrument binding upon its assets or constitute a default
or termination event (however described) under any such agreement or instrument
to an extent which has or is reasonably expected to have a Material Adverse
Effect.


19.4 Power and authority


(A) It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.


(B) No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.


19.5 Validity and admissibility in evidence


All Authorisations required or desirable:


(A) to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party, including but
not limited to its obligations with respect to the Portfolio Receivables under
the Servicing and Cash Management Agreement;


(B) to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdiction; and


(C) for the conduct of its business, trade and ordinary activities (other than
the performance of its obligations with respect to the Portfolio Receivables
described in paragraph (A) above), except to the extent that the failure to
obtain or effect those Authorisations has or is reasonably likely to have a
Material Adverse Effect;


have been obtained or effected and are in full force and effect.


19.6 Governing law and enforcement


Subject to the Legal Reservations:


(A) the choice of English law as the governing law of the English Transaction
Documents will be recognised and enforced in its Relevant Jurisdictions;





--------------------------------------------------------------------------------



(B) the choice of Scottish law as the governing law of the Scottish Transaction
Documents will be recognised and enforced in its Relevant Jurisdictions; and


(C) any judgment or decree obtained in England or Scotland, as the case may be,
in relation to a Transaction Document will be recognised and enforced in its
Relevant Jurisdictions.


19.7 Deduction of Tax


(A) Each of the Borrower and Holdco is not required to make any deduction for or
on account of Tax from any payment it may make under any Finance Document to a
Lender which is a Qualifying Lender or a Treaty Lender (which has complied with
its obligations under sub-clauses (G) and (H) of Clause 13.1 (Tax gross-up)).


(B) All payments of interest and fees made by the Borrower and Holdco under any
Finance Document are and as at the date of this Agreement are anticipated to be
fully deductible for tax purposes and not subject to any restriction. In the
event they are not deductible, it is anticipated that where the payments are
made to other companies shown within the Group Structure Chart the corresponding
income would not be taxable.


19.8 No filing or stamp taxes


Under the laws of its Relevant Jurisdiction it is not necessary that the
Transaction Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Transaction Documents or
the transactions contemplated by the Transaction Documents except registration
of the particulars of the Security Documents at Companies House in England and
Wales under section 859A of the Companies Act 2006 and payment of associated
fees (which will be made or paid promptly after the date of the relevant
Security Document), provided that, for the avoidance of doubt, this Clause 19.8
shall not apply in respect of any stamp duty, registration or similar tax
payable in respect of an assignment or transfer by a Lender of any of its rights
or obligations under a Finance Document other than where such assignment is made
at the request of the Borrower or to comply with Applicable Law.


19.9 No default


(A) No Senior Facility Event of Default, and on the date of this Agreement and
the Closing Date, no Default is continuing or might reasonably be expected to
result from the making of any Utilisation or the entry into, performance of, or
any transaction contemplated by, any Transaction Document.


(B) No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any agreement or instrument which is
binding on it or to which its assets are subject in each case which has or is
reasonably likely to have a Material Adverse Effect.





--------------------------------------------------------------------------------



19.10 No misleading information


(A) Save as disclosed in writing to the Senior Agent and the Arranger prior to
the date of this Agreement, all Supplied Information was true and accurate and
not misleading in all material respects as at the date it was provided or as at
the date (if any) at which it is stated, any projections provided to any Finance
Party in the Supplied Information were prepared in good faith on the basis of
assumptions that were reasonable at the time at which they were prepared and
supplied and any expressions of opinion or intention provided by or on behalf of
it for the purposes of any of the Supplied Information were made after careful
consideration and were fair and based on reasonable grounds as at the date
provided or as at the date (if any) at which it is stated.


(B) No event or circumstances has occurred or arisen and no information has been
omitted from the Supplied Information and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Supplied Information being untrue or misleading in
any material respect.


(C) Each Utilisation Request and any information provided in respect of any
audit conducted pursuant to a Transaction Document and any information provided
pursuant to Clause 20 (Information Undertakings) is true, accurate and not
misleading in all material respects as at the date it was provided or as at the
date (if any) at which it is stated.


19.11 Financial Statements


(A) Its most recent financial statements delivered pursuant to Clause 20.1
(Financial statements):


(1) have been prepared in accordance with GAAP; and


(2) give a true and fair view (if audited) or fairly represent (subject to
customary year-end adjustments) (if unaudited) its consolidated financial
condition as at the end of, and consolidated results of operations for, the
period to which they relate.


(B) There has been no material adverse change in its assets, business or
financial condition since the date of the most recent financial statements
delivered pursuant to Clause 20.1 (Financial statements)


19.12 No proceedings pending or threatened


(A) No litigation, arbitration, regulatory or administrative proceedings or
investigations of or before any court, arbitral body, regulator or agency where
it is named as a defendant (other than those disclosed in the Supplied
Information) have been started or threatened against it which, if adversely
determined, might reasonably be expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------



(B) No litigation, arbitration, regulatory or administrative proceedings or
investigations of or before any court, arbitral body, regulator or agency which,
if adversely determined, might reasonably be expected to have a Material Adverse
Effect have (to the best of its knowledge and belief (having made due and
careful enquiry)) been started or threatened against it.


(C) No judgment, decree or order of a court, arbitral tribunal or other tribunal
or any order or sanction of any governmental or other regulatory body which is
reasonably likely to have a Material Adverse Effect has (to the best of its
knowledge and belief (having made due and careful enquiry)) been made against
it.


19.13 No breach of laws or Authorisations


(A) It has not breached any Applicable Law or Regulatory Requirement which
breach has or is reasonably likely to have a Material Adverse Effect.


(B) It has not breached the terms of any of the Authorisations required for it
to exercise its rights and comply with its obligations in the Transaction
Documents to which it is a party or conduct its business which breach has or is
reasonably likely to have, in each case, a Material Adverse Effect.


19.14 Insolvency


No:


(A) corporate action, legal proceeding or other procedure as described in Clause
23.1(F) (Insolvency); or


(B) creditors' process described in Clause 23.1(H) (Creditors' process),


has been taken or, to its knowledge, threatened in relation to it and none of
the circumstances described in Clause 23.1(F) (Insolvency) applies to it.


19.15 Security and Financial Indebtedness


(A) No mortgage, charge, pledge, lien or other security interest securing any
obligation of any person or any other agreement or arrangement having a similar
effect exists over all or any of the present or future assets of each Obligor
other than as permitted by the Transaction Documents or the Existing Security.


(B) No Obligor has Financial Indebtedness outstanding other than as permitted by
the Transaction Documents.


19.16 Ranking


The Security has or will have the ranking it is expressed to have in the
Security Documents, and save as expressly contemplated in the Security
Documents, is not subject to any prior ranking or pari passu ranking Security
other than the Encumbrance in respect of the Collections Account pursuant to the
Existing Security.





--------------------------------------------------------------------------------



19.17 Pari passu ranking


The Obligors' payment obligations under the Transaction Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.


19.18 Shares


The shares of the Borrower are fully paid and not subject to any option to
purchase or similar rights. The constitutional documents of the Borrower do not
and could not restrict or inhibit any transfer of those shares on creation or
enforcement of the Security. There are no agreements in force which provide for
the issue or allotment of, or grant any person the right to call for the issue
or allotment of, any share or loan capital of each Obligor (including any option
or right of pre-emption or conversion).


19.19 Accounting Reference Date


The accounting reference date of the Obligors is 31 December.


19.20 Centre of Main Interest


Each Obligor's centre of main interest within the meaning of article 3(1) of the
EU Insolvency Regulation is located in England and Wales.


19.21 Ownership of Receivables


(A) Subject to paragraph (B) below, upon completion of the sale and purchase of
the Receivables under the Receivables Sale Agreement, the Borrower will be the
sole beneficial owner of the Portfolio Receivables other than the Scottish
Receivables, with good, valid and marketable title thereto and will be
beneficiary under a Scottish Declaration of Trust in relation to the Scottish
Receivables.


(B) At all times prior to a Perfection Event and subsequent transfer of legal
title to the Receivables to the Borrower or its nominee in accordance with
Clause 22.34 (Perfection of legal title), the Transferor is the sole legal owner
of the Portfolio Receivables, with good, valid and marketable title thereto
subject, in the case of the Scottish Receivables, to the interest of the
Borrower as beneficiary under the Scottish Declaration of Trust relating
thereto.


19.22 Sanctions


None of (i) the Obligors, the Servicer, the Collections Account Holder or the
Transferor or (ii) to their best knowledge (after due and careful inquiry), any
of their respective directors, officers, employees, Affiliates, agents or
representatives (a) is a Restricted Party; (b) has been engaged in any
transaction, activity or conduct that could reasonably be expected to result in
its being designated as a Restricted Party; and/or (c) has received notice of,
or is otherwise aware of, any claim, action, suit, proceedings or investigation
involving it with respect to Sanctions.





--------------------------------------------------------------------------------



19.23 Group Structure Chart


(A) As at the date of this Agreement, the Group Structure Chart delivered to the
Senior Agent pursuant to Schedule 2 (Conditions Precedent) is true, complete and
accurate in all material respects.


(B) As of the date on which it is provided to the Senior Agent pursuant to
Clause 20.3(A)(4) (Miscellaneous information) below, each updated Group
Structure Chart is true, complete and accurate in all material respects.


19.24 No adverse consequences


(A) Subject to the Legal Reservations, it is not necessary under the laws of its
Relevant Jurisdictions:


(1) in order to enable any Finance Party to enforce its rights under any
Transaction Document; or


(2) by reason of the execution of any Transaction Document or the performance by
it of its obligations under any Transaction Document,


that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.


(B) No Finance Party is or will be deemed to be resident, domiciled or carrying
on business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Transaction Document.


19.25 Taxation


(A) It is not materially overdue in the filing of any Tax returns and it is not
overdue in the payment of any amount in respect of Tax save, in each case, to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.


(B) No claims or investigations are being, or are reasonably likely to be, made
or conducted against it with respect to Taxes which would have, or would be
reasonably likely to have a Material Adverse Effect.


(C) It is resident for Tax purposes only in the United Kingdom.


19.26 VAT Returns


The copies of the periodic tax returns (including but not limited to the group
VAT return in respect of the Cabot VAT Group) delivered to the Senior Agent in
accordance with Clause
22.30 (VAT) are true, complete and accurate and correctly represent the VAT
position of the Cabot VAT Group in respect of the period referenced therein.
This Clause 19.26 shall not have effect in respect of any period during which
the Borrower is not a member of the Cabot VAT Group.





--------------------------------------------------------------------------------



19.27 Repetition


The Repeating Representations are deemed to be made by the Obligors, the
Transferor and the Servicer, as applicable, by reference to the facts and
circumstances then existing on the date of each Utilisation Request, each
Utilisation Date, the first day of each Interest Period, the date of each
Accordion Increase Notice and on each Accordion Increase Effective Date.


20. INFORMATION UNDERTAKINGS


The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.


20.1 Financial statements


The Obligors shall supply to the Senior Agent in sufficient copies for all the
Senior Lenders:


(A) as soon as the same become available, but in any event within 180 days after
the end of each of its financial years, the annual audited financial statements
of each Obligor for that financial year; and


(B) as soon as the same become available, but in any event within 90 days after
the end of its financial half year, the consolidated financial statements of
each Obligor,


in each case, accompanied by an Officers' Certificate certifying compliance with
the undertakings set out in this Clause 20 (Information Undertakings) and Clause
22 (General Undertakings) and certifying that no Senior Facility Event of
Default has occurred or is continuing.


20.2 Audits


(A) Within 45 days after the end of the Borrower's financial year, the Senior
Agent may, at the direction of the Majority Senior Lenders, appoint an external
auditor to provide an audit report on the Receivables, the Designated Accounts
and the Servicer in line with the previously agreed audit procedures and
parameters.


(B) At any other time when the Senior Agent (acting reasonably) suspects a
Default is continuing, the external auditors appointed by the Senior Agent for
such purpose shall provide their audit report on the Receivables, the Designated
Accounts and the Servicer. The Senior Agent agrees that it shall, as soon as
practicable prior to such audit, notify the Borrower of the circumstances which
have led the Senior Agent to reasonably suspect that a Default is continuing.


20.3 Miscellaneous information


(A) Each Obligor shall supply to the Senior Agent (in sufficient copies for all
the Senior Lenders, if the Senior Agent so requests):





--------------------------------------------------------------------------------



(1) promptly upon becoming aware of them, the details of any litigation,
arbitration, regulatory action or investigation or administrative proceedings
which are current, threatened or pending against it other than where the amount
claimed or in dispute in respect of any such proceedings is less than GBP
20,000;


(2) promptly, such further information regarding its financial condition,
business, assets and operations as any Finance Party (through the Senior Agent)
may reasonably request (which, for the avoidance of doubt, shall include all
reports and information prepared by the Servicer for the Borrower);


(3) any information provided to the Borrower by the Transferor pursuant to the
Receivables Sale Agreement; and


(4) no later than on the date which is three months after the Closing Date, and
every three months after that date, an updated Group Structure Chart.


(B) The Servicer and the Collections Account Holder shall supply to the Senior
Agent (in sufficient copies for all the Senior Lenders, if the Senior Agent so
requests):


(1) any information reasonably requested by a Senior Lender in connection with
the performance of the Servicer's obligations under the Servicing and Cash
Management Agreement and/or administration of the Receivables;


(2) all information (including but not limited to the Monthly Service Reports)
provided to the Borrower pursuant to the Servicing and Cash Management
Agreement;


(3) the Data Tape as soon as possible but in any event no later than five
Business Days after the end of each Determination Period; and


(4) as soon as reasonably practicable after they are published, all preliminary
financial reports, annual and/or consolidated financial statements and any
quarterly updates of the Servicer.


(C) Each of the Transferor and the Collections Account Holder shall supply to
the Senior Agent (in sufficient copies for all the Senior Lenders, if the Senior
Agent so requests) as soon as reasonably practicable after they are published,
all preliminary financial reports, annual and/or consolidated financial
statements and any quarterly updates of the Transferor and the Collections
Account Holder.


20.4 KYC


Each Senior Lender shall promptly upon the request of the Senior Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Senior Agent (for itself) in order for the Senior Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Transaction Documents. For the
avoidance of doubt the Senior Agent shall not, and shall not be obliged to,
carry out any such "know your customer" or other similar checks for any other
Party.





--------------------------------------------------------------------------------



20.5 Notification of Default


(A) Each Obligor, the Collections Account Holder, the Transferor and the
Servicer shall notify the Senior Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.


(B) Promptly upon a request by the Senior Agent, the Borrower shall supply to
the Senior Agent a certificate signed by two of its directors or senior officers
on its behalf certifying that no Default is continuing (or if a Default is
continuing, specifying the Default and the steps, if any, being taken to remedy
it).


20.6 "Know your customer" checks


If:


(A) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
(B) any change in the status of each Obligor, the Transferor and/or the Servicer
after the date of this Agreement; or


(C) a proposed assignment or transfer by a Senior Lender of any of its rights
and obligations under this Agreement to a party that is not a Senior Lender
prior to such assignment or transfer,


obliges the Senior Agent, Security Trustee or any Senior Lender (or, in the case
of paragraph
(C) above, any prospective new Senior Lender) to comply with "know your
customer" or similar identification procedures in circumstances where the
necessary information is not already available to it, the Obligors, the
Collections Account Holder, the Servicer and the Transferor if requested, shall
promptly upon the request of the Senior Agent, Security Trustee or any Senior
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Senior Agent (for itself or on behalf of any
Senior Lender), the Security Trustee or any Senior Lender (for itself or, in the
case of the event described in paragraph (C) above, on behalf of any prospective
new Senior Lender) in order for the Senior Agent, Security Trustee, such Senior
Lender or, in the case of the event described in paragraph (C) above, any
prospective new Senior Lender to carry out and be satisfied it has complied with
all necessary "know your customer" or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in the
Transaction Documents.


21. RESERVED


22. GENERAL UNDERTAKINGS


The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.


22.1 Authorisations





--------------------------------------------------------------------------------



Each Obligor, the Collections Account Holder, the Transferor and the Servicer
shall promptly:


(A) obtain, comply with and do all that is necessary to maintain in full force
and effect; and


(B) supply upon request certified copies to the Senior Agent and, upon request,
to the Security Trustee, as applicable, of,


any Authorisation required under any of its Relevant Jurisdictions to:


(1) enable it to perform its obligations under the Transaction Documents;


(2) ensure the legality, validity, enforceability or admissibility in evidence
in its Relevant Jurisdictions of any Transaction Document;


(3) carry on its business except to the extent that failure to obtain or comply
with those Authorisations could not reasonably be expected to have a Material
Adverse Effect; and


(4) own legal and beneficial title to its assets or service and collect
Receivables.


22.2 Compliance with laws


Each Obligor, the Collections Account Holder, the Servicer and the Transferor
shall comply in all respects with all Applicable Laws and Regulatory
Requirements, where failure to do so would materially impair its ability to
perform its obligations under the Transaction Documents.
22.3 Anti-corruption law


(A) No Obligor shall directly or indirectly use the proceeds of the Senior Loan
for any purpose which would breach the Bribery Act 2010, the United States
Foreign Corrupt Practices Act of 1977 or any rules or regulations thereunder or
other similar legislation in other jurisdictions.


(B) Each Obligor, the Collections Account Holder, the Servicer and the
Transferor shall (i) conduct its businesses in compliance with applicable
anti-corruption laws; and (ii) maintain policies and procedures designed to
promote and achieve compliance with such laws.


22.4 Sanctions


No Obligor shall (and the Borrower shall ensure that no other member of the
Cabot Group will):


(A) contribute or otherwise make available all or any part of the proceeds of
the Senior Facility, directly or indirectly, to, or for the benefit of, any
individual or entity (whether or not related to any member of the Cabot Group)
for the purpose of financing the activities or business of, other transactions
with, or investments in, any Restricted Party;





--------------------------------------------------------------------------------



(B) directly or indirectly fund all or part of any repayment or prepayment of
the Senior Facility out of proceeds derived from any transaction with or action
involving a Restricted Party;


(C) engage in any transaction, activity or conduct that would violate Sanctions
applicable to it; or


(D) engage in any transaction, activity or conduct that would cause any Finance
Party to be in breach of any Sanctions or that could reasonably be expected to
result in it or any other member of the Cabot Group or any Finance Party being
designated as a Restricted Party.


22.5 Taxation


Each Obligor, the Collections Account Holder, the Servicer and the Transferor
shall pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:


(A) such payment is being contested in good faith;


(B) adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Senior Agent under Clause 20.1 (Financial
statements); and


(C) such payment can be lawfully withheld,


and failure to pay those Taxes does not have or is not reasonably likely to have
a Material Adverse Effect.


22.6 Compliance with obligations and notification of default


(A) Each Obligor and each of the Collections Account Holder, the Transferor and
the Servicer shall, with due care and diligence, use reasonable endeavours
(having regard to standards of a prudent owner of similar property) to procure
the performance of the obligations of any counterparty (other than the Finance
Parties) under any Transaction Document and shall exercise any remedies it may
have against such counterparties in a reasonable manner where such counterpart
is in breach of any material obligation under such Transaction Document.


(B) Each Obligor and each of the Collections Account Holder, the Transferor and
the Servicer shall, upon becoming aware of any default or breach of any of the
Transaction Documents by any party thereto, immediately notify the Senior Agent
of such default or breach.





--------------------------------------------------------------------------------



22.7 No subsidiaries


(A) So long as any of the Senior Loan remains outstanding, the Borrower shall
not, save to the extent permitted by the Transaction Documents or with the prior
written consent of the Senior Lenders, have or form, or cause to be formed, or
acquire any company or any shares or securities or a business or undertakings of
any other nature (or in each case any interest in any of them) or have any
employees or premises. For the purposes of this paragraph, directors and/or
company secretaries shall be deemed not to be employees and the registered
office of Holdco shall be deemed not to constitute premises.


(B) So long as any of the Senior Loan remains outstanding, Holdco shall not,
save to the extent permitted by the Transaction Documents or with the prior
written consent of the Senior Lenders, have or form, or cause to be formed, or
acquire any company (other than the Borrower) or any shares (other than in the
Borrower) or securities or a business or undertakings of any other nature (or in
each case any interest in any of them) or have any employees or premises. For
the purposes of this paragraph, directors and/or company secretaries shall be
deemed not to be employees and the registered office of Holdco shall be deemed
not to constitute premises.


22.8 Merger


No Obligor nor the Collections Account Holder nor the Transferor nor the
Servicer shall enter into any amalgamation, demerger, merger, consolidation or
corporate reconstruction, without the prior written consent of the Senior
Lenders.


22.9 Change of business, proper manner


Each Obligor, the Collections Account Holder, the Servicer and the Transferor
shall procure that no substantial change is made to the general nature of the
business of the Borrower from that carried on at the date of this Agreement and
shall at all times carry on and conduct its affairs in a proper manner provided
that, for the avoidance of doubt, operations relating to any debt services, debt
litigation, debt collection or debt enforcement activities or, in any case,
associated activities shall not constitute such a change.


22.10 Books and accounts


Each Obligor shall at all times keep proper books of account and allow the
Senior Lenders and the Security Trustee and/or the Senior Agent, as the case may
be, and any person appointed by either of them, to whom that Obligor has no
reasonable objection, access to the books of account of each Obligor at all
reasonable times during normal business hours and to discuss the same with a
nominated officer of the Borrower.





--------------------------------------------------------------------------------



22.11 No security interests


No Obligor shall, save to the extent permitted by the Transaction Documents or
with the prior written consent of the Senior Agent (not to be unreasonably
withheld to the extent that any circumstance in paragraph (A) below arises as a
matter of law):


(A) create or permit to subsist any mortgage, standard security, charge, pledge,
lien, assignation in security or other security interest including, without
limitation, anything analogous to any of the foregoing under the laws of any
jurisdiction upon the whole or any part of its present or future undertaking,
assets or revenues (including uncalled capital); or


(B) 


(1) sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor;


(2) sell, transfer or otherwise dispose of any of its receivables on recourse
terms;


(3) enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or


(4) enter into any other preferential arrangement having a similar effect


in each case in circumstances where the arrangement or transaction is entered
into primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.


This Clause 22.11 shall not apply to the Existing Security.


22.12 Pari passu ranking


The Obligors, the Collections Account Holder, the Transferor and the Servicer
shall ensure that at all times any unsecured and unsubordinated claims of a
Finance Party against each of them under the Transaction Documents rank at least
pari passu with the claims of all their other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.


22.13 Disposals


Except as permitted under the Transaction Documents, no Obligor shall enter into
a single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset.





--------------------------------------------------------------------------------



22.14 Loans or credit


No Obligor shall be a creditor in respect of any Financial Indebtedness except
in respect of Financial Indebtedness of members of the Cabot Group, provided
that (i) any arrangements or agreements in respect of such Financial
Indebtedness of other members of the Cabot Group must not oblige any Obligor to
make any payment that would not otherwise be permitted by the Transaction
Documents and (ii) no Obligor shall make any payment required under any such
arrangement or agreement unless (A) no Default would occur as a result of such
payment (B) prior to and immediately after such payment is made, the Senior
Advance Rate Test is met, and (C) such payment is made in accordance with the
Servicing and Cash Management Agreement.


22.15 Financial Indebtedness and guarantees


No Obligor shall (i) create, incur or suffer to exist any Financial Indebtedness
other than pursuant to the Transaction Documents or (ii) save as permitted by
the Transaction Documents, give any guarantee or indemnity in respect of any
obligation of any Person.


22.16 Not to carry on any other business


No Obligor shall, without the prior written consent of the Senior Lenders, carry
on any business other than as described in the Transaction Documents and in
respect of that business shall not engage in any activity or do anything
whatsoever except:


(A) preserve and/or exercise and/or enforce any of its rights and perform and
observe its obligations under the Transaction Documents;


(B) use, invest or dispose of any of its property or assets in the manner
provided in or contemplated by the Transaction Documents; and


(C) perform any act incidental to or necessary in connection with paragraphs (A)
or (B) above.


22.17 Bank accounts


The Borrower shall not, other than as contemplated by the Transaction Documents,
have an interest in any bank account (other than the Collections Account, the
Purchaser Transaction Account and the Cash Collateral Account).


22.18 Tax residence and status


Each Obligor shall (i) at all times maintain its residence in the United Kingdom
for the purposes of United Kingdom taxation and (ii) not establish a permanent
establishment, branch or agency nor maintain an office or establishment anywhere
other than in England.


22.19 Conduct of Affairs


Each Obligor shall conduct its affairs in accordance with its memorandum and
articles of association.





--------------------------------------------------------------------------------



22.20 Dividends and share redemption


No Obligor shall:


(A) declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);


(B) repay or distribute any dividend or share premium reserve;


(C) pay any management, advisory or other fee to or to the order of any of its
(direct or indirect) shareholders; or


(D) redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so, (each of (A) to (D), a "Distribution") unless (i) no Default
would occur as a result of such Distribution and (ii) prior to and immediately
after such Distribution is made, the Senior Advance Rate Test is met.


22.21 Share capital


No Obligor shall issue any shares except as permitted by the Transaction
Documents or otherwise with the prior written consent of the Senior Lenders.


22.22 Arm's length


No Obligor nor the Transferor shall enter into any transaction or arrangement
except on arm's length terms and for full market value (whether in cash or
equivalent consideration).


22.23 COMI


Each Obligor and the Transferor shall conduct its business and affairs such
that, at all times, its "centre of main interests" for the purposes of article
3(1) of the EU Insolvency Regulation will be and remain in England and Wales and
it will not have an "establishment" (as defined in the EU Insolvency Regulation)
other than in England and Wales.


22.24 Amendments


Each Obligor, the Collections Account Holder, the Transferor and the Servicer
shall not amend, vary, novate, supplement, supersede, compromise waive or
terminate any term of a Transaction Document or any other document delivered to
the Senior Agent pursuant to Clause 5.1 (Initial conditions precedent) except
(a) in writing in accordance with Clause 32 (Amendments and Waivers) or (b) as
permitted by Clause 22.25 (Receivables Sale Agreement) or Clause 22.28
(Documentation and policies) below or (c) Clause 22.36 (ERC Model) below.


22.25 Receivables Sale Agreement


(A) The Borrower and Transferor shall notify the Senior Agent immediately upon
becoming aware of any breach by any party of the Receivables Sale Agreement.





--------------------------------------------------------------------------------



(B) The Borrower and the Transferor shall not amend, vary, novate, supplement,
supersede, compromise, waive or terminate any term of the Receivables Sale
Agreement except with the Senior Agent's prior written consent.


22.25 A Securitisation Regulation


(A) In accordance with Article 7(2) of the European Securitisation Regulation
and the terms of the Securitisation Regulation Deed of Covenant, the Borrower
hereby agrees to be the designated reporting party under the Reporting
Obligations in respect of the Facilities and shall make available the
information required by the Reporting Obligations to the persons and by the
means specified therein.


(B) Without limiting the generality of the foregoing, upon becoming aware of the
occurrence of any of the events specified in Articles 7(1)(f) and 7(1)(g) of the
European Securitisation Regulation, the Borrower shall without delay make such
information available, or ensure that such information is made available, as
required by the Reporting Obligations and shall without delay notify the
Security Trustee, the Servicer and the Lenders of the occurrence of any such
events.


22.26 RESERVED


22.27 Receivables portfolio


In respect of each Receivable, the Borrower, the Transferor, the Collections
Account Holder and the Servicer shall, and shall ensure that:


(A) proper accounts, books and records are maintained showing all transactions,
payments, receipts, proceedings and notices relating to arrears or arrangements
relating to that Receivable;


(B) all data protection, consumer credit and other relevant legislation or
regulations are complied with in all material respects at all times;


(C) all Collections are promptly transferred and deposited directly into the
Collections Account and transferred daily into the Purchaser Transaction Account
in accordance with the terms of the Servicing and Cash Management Agreement; and


(D) no reference is made to any Finance Party in any documentation or
correspondence relating to that Receivable, other than as approved in writing by
the relevant Finance Party.


22.28 Documentation and policies


The Servicer shall not amend the Arrears Recovery Policy, the DCA Policies or
the Services without the prior written consent of the Senior Agent (acting on
the instructions of the Majority Senior Lenders, such Majority Senior Lenders
not to unreasonably withhold their consent) in respect of the Portfolio save
insofar as such amendment:


(A) (i) is required to comply with any Applicable Law or (ii) is of a minor or
purely administrative nature; and





--------------------------------------------------------------------------------



(B) does not have any material adverse consequence for any Finance Party; and


(C) is made in accordance with the General Performance Standard; and


(D) would be made by a Prudent Lender.


22.29 No Acquisitions


No Obligor shall make any acquisition of any assets whatsoever other than
purchases of Eligible Receivables pursuant to the Receivables Sale Agreement,
contractual rights pursuant to the Transaction Documents and, in the case of the
Borrower, any Cap Agreement.


22.30 VAT


(A) The Transferor and Servicer shall provide to the Senior Agent, no later than
3 Business Days after they are submitted to H.M. Revenue & Customs, copies of
the periodic tax returns in respect of the Cabot VAT Group, including but not
limited to their group VAT return. With each such periodic tax return, the
Transferor and Servicer shall provide to the Senior Agent confirmation of the
VAT Recovery Rate in respect of the period covered by that tax return. This
paragraph (A) shall not have effect in respect of any period during which the
Borrower is not a member of the Cabot VAT Group.


(B) The Transferor and Servicer shall immediately notify the Senior Agent in the
event that the VAT Recovery Rate is lower than 27.5%. This paragraph (B) shall
not have effect in respect of any period during which the Borrower is not a
member of the Cabot VAT Group.


22.31 Hedging


(A) The Borrower shall ensure that at all times from and including the Closing
Date that the Minimum Hedging Requirements (defined below) are entered into in
accordance with paragraph (B) below provided that if any Cap Agreement is
terminated in circumstances where the Borrower is not the Defaulting Party (as
defined in such Cap Agreement), the Borrower shall enter into a replacement Cap
Agreement within 30 days of such termination in compliance with the Minimum
Hedging Requirements (as defined below).


(B) The Borrower shall ensure that hedging arrangements are entered into which
have the commercial effect of ensuring that the Senior Loans bear interest at a
capped rate, on commercial and legal terms satisfactory to the Majority Senior
Lenders (acting reasonably) (the "Minimum Hedging Requirements").


(C) Interest rate hedging in respect of the aggregate of the principal amount at
any time outstanding under the Senior Facility may be entered into by way of a
Cap Agreement for any period longer than, and in respect of notional amounts
greater than, the Minimum Hedging Requirements if each Cap Agreement in respect
of such hedging has been pre-approved by the Senior Lenders (acting reasonably).





--------------------------------------------------------------------------------



22.32 Limited Recourse


No Obligor shall enter into any contract, deed or other agreement unless such
agreement includes limited recourse and non-petition clauses in substance
equivalent and in form substantially equivalent to clause 6 (Recourse and
Non-Petition) of the Common Terms.


22.33 RESERVED


22.34 Perfection of legal title


(A) Following the occurrence of a Perfection Event the Borrower, the Transferor
and the Servicer shall, at the election and on the request of the Senior Agent:


(1) procure that a Transfer Notice under the Receivables Sale Agreement is sent
to all Debtors in respect of the English Receivables comprised in the Portfolio;
or


(2) procure that the Transferor enters into an agreement in form and substance
satisfactory to the Senior Agent assigning legal title to the English
Receivables comprised in the Portfolio to a purchaser nominated by the Senior
Agent, and subsequently that all relevant Debtors are notified of such
assignment.


(B) Following the occurrence of a Perfection Event the Borrower, the Transferor
and the Servicer shall procure that the Transferor enters into such assignations
(in form and substance satisfactory to the Senior Agent) as may be necessary to
transfer title to the Scottish Receivables comprised in the Portfolio and their
Related Assets to the Purchaser or to a purchaser nominated by the Senior Agent
in accordance with paragraph (A)(2) above and subsequently, in each case, that
all relevant Debtors are notified of such assignation.


(C) Following the occurrence of a Perfection Event, the Borrower, the
Collections Account Holder, the Servicer and the Transferor shall from time to
time at the request of the Senior Agent execute all documents (including,
without limitation, assignments, assignations, trusts and/or revocations of
trust), do all reasonable acts and things, give all further assurances and will
afford such assistance as the Senior Agent may require from time to time and as
may be necessary or expedient effectively to vest legal and beneficial title in
the Receivables and the Related Assets in the Purchaser or to vest legal title
in the Receivables and the Related Assets in a purchaser nominated by the Senior
Agent in accordance with paragraph (A)(2) above and to ensure that the
Receivables and Related Assets remain so vested.


(D) Following the occurrence of a Perfection Event, the Borrower, the
Collections Account Holder, the Servicer and the Transferor undertake to take
all steps necessary or requested by the Senior Agent to effect the redirection
of any payments under the Receivables and the Related Assets (including, but not
limited to, direct debit payments from Debtors) to the Purchaser or a nominee of
the Purchaser.





--------------------------------------------------------------------------------



(E) Following the occurrence of a Perfection Event, the Standby Servicer will
replace the Servicer in servicing the Portfolio Receivables in accordance with
the Servicing and Cash Management Agreement.


22.35 Syndication


The Obligors, the Collections Account Holder, the Servicer and the Transferor
shall give the Finance Parties or such person as any of them may direct (each a
"Syndication Party") any assistance which such Syndication Party reasonably
requires in relation to a potential transfer or assignment of all or part of the
Senior Commitments, including, but not limited to:


(A) assisting such Syndication Party with the preparation of an information
memorandum containing all relevant information (including projections)
including, but not limited to, information about the Portfolio, the Servicer's
performance of its obligations under the Servicing and Cash Management Agreement
and how the proceeds of the Portfolio Receivables will be collected and applied;


(B) providing any information reasonably requested by such Syndication Party or
any potential investor in connection with an investment subject to compliance
with any obligations of confidentiality and data protection Applicable Laws; and


(C) making available the senior management and representatives of the Servicer
and the Obligors for the purposes of giving presentations to, and participating
in meetings with, potential investors at such times and places as the
Syndication Party may reasonably request.


22.36 ERC Model


(A) Each Obligor shall ensure that the terms of the ERC Model are not amended,
modified or waived, without the prior written consent of the Senior Agent
(acting reasonably) other than where (i) such amendments, modifications or
waivers relate to reporting format changes for internal management purposes
which would not affect the Senior Lenders or (ii) changes are made in accordance
with paragraph (B) below.


(B) If Holdco notifies the Senior Agent that (i) there has been a change in GAAP
or the accounting practices of the Cabot Restricted Group (for the avoidance of
doubt, including any change to the manner in which ERC is used as the basis for
calculation of the purchased asset value for the purposes of the annual
financial statements or the quarterly financial statements) and its auditors
deliver to the Senior Agent the information referred to in the following
paragraphs (1) and (2) as appropriate, or (ii) there has been a material change
in the methodology used to calculate ERC and arising as a result of a change
determined by the Cabot Restricted Group’s portfolio valuation committee or
accounting practices and Holdco delivers to the Senior Agent the information
referred to in the following subparagraphs (1) and (2) below as appropriate:


(1) a description of any change necessary for (i) those financial statements to
reflect GAAP, or (ii) 7-Year ERC to reflect the determination of the Cabot
Restricted Group's portfolio valuation committee or accounting practices; and





--------------------------------------------------------------------------------



(2) sufficient information, in form and substance as may be reasonably required
by the Senior Agent, to enable the Senior Lenders to compare any 7-Year ERC
calculation to any previous calculations thereof provided under this Agreement
or the Servicing and Cash Management Agreement and to make an accurate
comparison between the financial position indicated in (i) those financial
statements and the original financial statements, and (ii) the relevant 7-Year
ERC and the initial 7-Year ERC as calculated prior to any such change in
methodology.


Any reference in this Clause 22.36 to any financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the original financial statements were prepared.


22.37 Other Special Purpose Vehicle Covenants


The Borrower shall not:


(A) purchase, own or otherwise acquire any real property (including office
premises or like facilities);


(B) acquire any asset or conduct any activity or take any action (whether
directly or through any agent) that would cause the Borrower to be engaged or
deemed to be engaged in the conduct of a trade or business for the purposes of
the relevant tax legislation, or otherwise to be subject to tax on its income,
profits or gains or to have or be deemed to have a taxable presence, in any
jurisdiction other than the United Kingdom; or


(C) amend its constitutional documents.


22.38 Scottish Transaction Documents


On each Additional Purchase Date, the Borrower shall deliver to the Security
Trustee the duly executed Supplemental Scottish Declaration of Trust delivered
to it on such Additional Purchase Date in accordance with clause 4.4 (Sale and
Purchase of Receivables) of the Receivables Sale Agreement and a duly executed
Supplemental Assignation in Security in relation to such Supplemental Scottish
Declaration of Trust in accordance with clause 3.4(A) (Scottish Security) of the
Security Trust Deed.


22.39 Separateness


The Borrower shall:


(A) maintain records and books of account separate from those of any other
Person;
(B) pay its own operating expenses and liabilities from its own funds;


(C) not hold itself as being liable for the debts of any other Person, pledge
its assets to secure the obligations of any other Person (other than the
Existing Security and the Security), guarantee any obligation of any Person or
become obligated for the debts of any other Person or hold out its credit or
assets as being available to pay the obligations of any other Person;





--------------------------------------------------------------------------------



(D) keep its assets and liabilities (other than in accordance with the Servicing
and Cash Management Agreement and subject to the Existing Security) separate
from those of all other Persons and not commingle its assets (other than in
accordance with the Servicing and Cash Management Agreement and subject to the
Existing Security) with the assets of any other Person;


(E) maintain bank accounts separate from any other Person (other than in
accordance with the Servicing and Cash Management Agreement and subject to the
Existing Security);


(F) to the extent required under GAAP, ensure that any consolidated financial
statements including the Borrower, if any, have notes to the effect that the
Borrower is a separate entity whose creditors have a claim on its assets prior
to those assets becoming available to its equity holders;


(G) at all times hold itself out to the public and all other Persons as a
company separate from all other Persons;


(H) file its own tax returns separate from those of any other Person, except to
the extent it is not required to file tax returns under Applicable Laws;


(I) conduct its business in its own name and comply with all organisational
formalities necessary to maintain its separate existence;


(J) not enter into any transaction with an Affiliate except on commercially
reasonable terms similar to those available to unaffiliated parties in an
arm's-length transaction (it being acknowledged by the Parties hereto that the
Transaction Documents are on such terms);


(K) use separate invoices bearing its own name;


(L) correct any known misunderstanding regarding its separate identity and not
identify itself as a department or division of any other Person; and


(M) not buy, or hold any evidence of, Financial Indebtedness of any Affiliate
except as expressly contemplated by the Transaction Documents.


22.40 PSC Notices


(A) The Borrower shall not issue a PSC Warning Notice or a PSC Restrictions
Notice.


(B) The Holdco shall promptly copy to the Security Agent and comply with all
requests for information which are made under a PSC Notice, a PSC Warning Notice
or a PSC Restrictions Notice relating to the Holdco.


23. EVENTS OF DEFAULT


23.1 Each of the events or circumstances set out in this Clause 23.1 is a Senior
Facility Event of Default:





--------------------------------------------------------------------------------



(A) Non-payment


(1) An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document or a Security Document at the place and in the currency in
which it is expressed to be payable unless (i) its failure to pay is caused by
administrative or technological error and (ii) payment is made within five
Business Days of its due date;


(2) the Transferor does not pay on the due date any amount payable pursuant to
the Receivables Sale Agreement at the place and in the currency in which it is
expressed to be payable unless (i) its failure to pay is caused by
administrative or technological error and (ii) payment is made within five
Business Days of its due date.


(B) Breach of other obligations


(1) Any Obligor, the Collections Account Holder, the Servicer and/or the
Transferor defaults in the performance or observance of any of its other
obligations under or in respect of any of the Transaction Documents provided
that this sub-paragraph (1) shall not apply to a breach of the Transferor
Representations and Warranties in the Receivables Sale Agreement provided that
the Borrower performs its obligations under clause 9 (Repurchase) of the
Receivables Sale Agreement.


(2) No Senior Facility Event of Default under paragraph (1) above will occur if
the failure to comply is capable of remedy and is remedied within 15 Business
Days of the earlier of (i) the Senior Agent giving notice to an Obligor, the
Servicer or the Transferor and (ii) an Obligor, the Collections Account Holder,
Servicer or the Transferor becoming aware of the failure to comply.


(3) The Covenantor defaults in the performance of any of its obligations under
the Securitisation Regulation Deed of Covenant and such failure is not remedied
within 15 Business Days of the earlier of (i) the Senior Agent giving notice to
the Covenantor and (ii) the Covenantor becoming aware of the failure to comply,
and provided that such failure will be deemed not to have been remedied if any
Senior Lender has suffered any financial loss (including capital weighting or
capital charges in connection with the Senior Facility or any Senior Loan) as a
result of such breach.


(C) Breach of representation


(1) Any representation or statement made or deemed to be made by an Obligor, the
Servicer and/or the Transferor in or pursuant to any Transaction Document or any
other document delivered by or on behalf of any Obligor, the Servicer and/or the
Transferor in connection with the Transaction Documents is or proves to have
been incorrect or misleading in any material respect when made.





--------------------------------------------------------------------------------



(2) No Senior Facility Event of Default under paragraph (1) above will occur if
the failure to comply is capable of remedy and is remedied within 15 Business
Days of the earlier of (i) the Senior Agent giving notice to an Obligor, the
Servicer or the Transferor or (ii) an Obligor, Servicer or the Transferor
becoming aware that the representation or statement was incorrect or misleading.


(D) Change of control


The occurrence of a Change of Control, unless the Majority Senior Lenders have
given their prior written consent (not to be unreasonably withheld) to such
Change of Control. For the purposes of this paragraph (D), it shall not be
unreasonable of the Majority Senior Lenders to withhold their consent if the
proposed Change of Control will, or is reasonably likely (in the opinion of the
Majority Senior Lenders), to result in reputational damage to the Senior Lenders
or any of them.


(E) Cross default


(1) Any Financial Indebtedness of the Borrower or any other member of the Cabot
Restricted Group is not paid when due nor within any originally applicable grace
period.


(2) Any Financial Indebtedness of the Borrower or any other member of the Cabot
Restricted Group is declared to be or otherwise becomes due and payable prior to
its specified maturity as a result of an event of default (however described).


(3) Any commitment for any Financial Indebtedness of the Borrower or any other
member of the Cabot Restricted Group is cancelled or suspended by a creditor of
the Borrower or any member of the Cabot Restricted Group as a result of an event
of default (however described).


(4) Any creditor of the Borrower or any other member of the Cabot Restricted
Group becomes entitled to declare any Financial Indebtedness of the Borrower or
any other member of the Cabot Restricted Group due and payable prior to its
specified maturity as a result of an event of default (however described).


(5) No Senior Facility Event of Default will occur under this Clause 23.1(E) if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs (1) to (4) above is less than £10,000,000
(or its equivalent in any other currency or currencies).


(F) Insolvency


(1) Any Insolvency Event has occurred in respect of the Borrower, Holdco,
Servicer, the Collections Account Holder, the Transferor or any other member of
the Cabot Restricted Group.





--------------------------------------------------------------------------------



(2) Paragraph (1) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 20 days of
commencement.


(G) Insolvency proceedings


(1) Any corporate action, legal proceedings or other procedure or step is taken
in relation to:


(a) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, examination, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of the Borrower, Holdco, the Collections Account Holder, the
Servicer, the Transferor or any other member of the Cabot Restricted Group;


(b) a composition, compromise, assignment or arrangement with any creditor of
the Borrower, Holdco, the Collections Account Holder, the Servicer, the
Transferor or any other member of the Cabot Restricted Group;


(c) the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any of the Borrower, Holdco, the Collections Account Holder, the Servicer,
the Transferor or any other member of the Cabot Restricted Group or any of its
assets; or


(d) enforcement of any security interest over any assets of the Borrower,
Holdco, the Collections Account Holder, the Servicer, the Transferor or any
other member of the Cabot Restricted Group,


or any analogous procedure or step is taken in any jurisdiction.


(2) Paragraph (1) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 20 days of
commencement.


(H) Creditors' process


Any expropriation, attachment, sequestration, distress, diligence, or execution
or any analogous process in any jurisdiction affects any asset or assets of an
Obligor, the Servicer, the Collections Account Holder, the Transferor or any
other member of the Cabot Restricted Group and is not discharged within 20 days.





--------------------------------------------------------------------------------



(I) Authorisations


An Obligor, the Collections Account Holder, the Servicer or the Transferor
defaults in the performance or observance of its undertaking pursuant to Clause
22.1 (Authorisations) where such loss (i) has a Material Adverse Effect or (ii)
is a loss of Authorisation to service (in the case of the Servicer) or to hold
legal title to any Receivable or any Class of Receivables in the Portfolio (in
the case of the Transferor or the Borrower).


(J) Unlawfulness and invalidity


(1) It is or becomes unlawful for an Obligor, the Collections Account Holder,
the Servicer or the Transferor to perform or comply with any of its obligations
under the Transaction Documents or any Security created or expressed to be
created by the Security Documents ceases to be effective or any subordination
created under the Security Trust Deed or the Servicing and Cash Management
Agreement is or becomes unlawful in each case in a manner which materially
adversely affects the interests of the Senior Lenders under the Finance
Documents.


(2) Any obligation or obligations of an Obligor, the Collections Account Holder,
the Servicer or the Transferor under the Transaction Documents are not or
cease to be legal, valid, binding or enforceable and the cessation individually
or cumulatively has a Material Adverse Effect.


(3) Any Transaction Document ceases to be in full force and effect or any
Security or subordination created under the Security Trust Deed or Servicing and
Cash Management Agreement ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to those agreements (other than a Finance
Party) to be ineffective.


(K) Repudiation and rescission of agreements


An Obligor, the Collections Account Holder, the Transferor or the Servicer
rescinds or purports to rescind or repudiates or purports to repudiate a
Transaction Document or evidences an intention to rescind or repudiate a
Transaction Document or any Security.


(L) Litigation


Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened, or any
judgment, decree, or order of a court, arbitral tribunal or other tribunal or
any order or sanction of any governmental or other regulatory body is made, in
relation to the Transaction Documents or the transactions contemplated in the
Transaction Documents or against an Obligor, the Collections Account Holder, the
Servicer, or the Transferor or against their respective assets which have or are
likely to have a Material Adverse Effect.





--------------------------------------------------------------------------------



(M) Validity of Security


The Security ceases to be in full force and effect or no longer constitutes a
first priority interest in the relevant assets, subject to the Existing
Security.


(N) Servicer Termination Event


The termination of the Servicer pursuant to clause 26.1 (Servicer Defaults) of
the Servicing and Cash Management Agreement save in circumstances where a
Standby Servicer is appointed within 10 Business days of that termination.


(O) VAT Liabilities


The group liability of the Cabot VAT Group exceeds £1,000,000 in respect of any
period of three consecutive months and the VAT Recovery Rate in respect of that
period of three consecutive months is below 25%. This paragraph (O) shall not
have effect in respect of any period during which the Borrower is not a member
of the Cabot VAT Group.


(P) Cap Agreement


Any Cap Agreement is terminated and a replacement Cap Agreement is not put into
place within 30 days of such termination in compliance with the Minimum Hedging
Requirements.


23.2 Realisation of underlying assets upon redemption


In the event of the Security becoming enforceable, the Security Trustee shall,
but in each case without any liability as to the consequence of such action and
without having regard to the effect of, or being required to account for, such
action to the Secured Creditors in relation to the Senior Facility, have the
right to enforce its rights under the Security Documents and any supplemental
security document (including the appointment of a Receiver) in relation to the
Secured Property or any part thereof, subject to the Security Trustee being
requested and/or directed by the Senior Agent and subject also to it having been
indemnified and/or secured and/or prefunded to its satisfaction.


23.3 Acceleration


On and at any time after the occurrence of a Senior Facility Event of Default
the Senior Agent may, and shall if so directed by the Majority Senior Lenders by
notice to the Borrower (with a copy to Holdco, the Collections Account Holder,
the Security Trustee and the Calculation Agent):


(A) cancel the Senior Total Commitments whereupon they shall immediately be
cancelled; and/or


(B) declare that all or part of the Senior Loan, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or





--------------------------------------------------------------------------------



(C) declare that all or part of the Senior Loan be payable on demand, at which
time it shall immediately become payable on demand by the Senior Agent on the
instructions of the Majority Senior Lenders; and/or


(D) exercise or direct the Security Trustee to exercise any or all of its
rights, remedies, powers or discretions under the Transaction Documents; and/or


(E) instruct the Security Trustee to deliver an Enforcement Notice.


23.4 Security Trustee not bound


The Security Trustee shall not, and shall not be bound to, take any such
proceedings, actions or steps as are contemplated by any provision of this
Agreement or any other proceedings, actions or steps pursuant to or in
connection with this Agreement, unless directed or requested to do so by the
Senior Agent, and then only if it shall have been indemnified and/or secured
and/or prefunded to its satisfaction against all Liabilities to which it may
render itself liable or which it may incur by so doing.


24. CHANGES TO THE SENIOR LENDERS


24.1 Assignments and transfers by the Senior Lenders


Subject to this Clause 24 and to Clause 25 (Restriction on Debt Purchase
Transactions), a Senior Lender (the "Existing Senior Lender") may:


(A) assign any of its rights; or


(B) transfer by novation any of its rights and obligations,


under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Senior Lender") at any time after the Closing Date.


24.2 Conditions of assignment or transfer


(A) The consent of the Transferor is required for an assignment or transfer by
an Existing Senior Lender (unless such assignment or transfer is made at a time
when a Senior Facility Event of Default has occurred) if the assignment or
transfer is to an entity specified on the Excluded Lender List.


(B) Subject to paragraph (D) below, a transfer or assignment will only be
effective on:


(1) receipt by the Borrower and the Senior Agent of a copy of a duly completed
Transfer Certificate or Assignment Agreement pursuant to which the New Senior
Lender will become a Senior Lender under the Senior Facility Agreement;





--------------------------------------------------------------------------------



(2) in the case of an assignment, receipt by the Senior Agent of written
confirmation from the New Senior Lender (in form and substance satisfactory to
the Senior Agent) that the New Senior Lender will assume the same obligations to
the other Finance Parties as it would have been under if it was an Original
Senior Lender; and


(3) performance by the Senior Agent and the Security Trustee of all necessary
"know your customer" or other similar checks under all applicable laws and
regulations in relation to such assignment or transfer to a New Senior Lender,
the completion of which the Senior Agent shall promptly notify to the Existing
Senior Lender and the New Senior Lender.


(C) An assignment or transfer of part of a Senior Lender's participation must be
in a minimum amount of £1,000,000.


(D) A transfer will only be effective if the procedure set out in Clause 24.5
(Procedure for transfer) is complied with.


(E) If:


(1) a Senior Lender assigns or transfers any of its rights or obligations under
the Transaction Documents; and


(2) as a result of circumstances existing at the date the assignment, transfer
or change occurs, the Borrower would be obliged to make a payment to the New
Senior Lender under Clause 13 (Tax) or Clause 14 (Increased Costs),


then the New Senior Lender is only entitled to receive payment under those
Clauses to the same extent as the Existing Senior Lender would have been if the
assignment, transfer or change had not occurred.


(F) Each New Senior Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Senior
Agent has authority to execute on its behalf any amendment or waiver that has
been approved by or on behalf of the requisite Senior Lender or Senior Lenders
in accordance with this Agreement on or prior to the date on which the transfer
or assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extent as the Existing Senior Lender would
have been had it remained a Senior Lender.


24.3 Assignment or transfer fee


Unless the Senior Agent otherwise agrees, the New Senior Lender shall, on the
date upon which an assignment or transfer takes effect, pay to the Senior Agent
(for its own account) a fee of £2,500.


24.4 Limitation of responsibility of Existing Senior Lenders


(A) Unless expressly agreed to the contrary, an Existing Senior Lender makes no
representation or warranty and assumes no responsibility to a New Senior Lender
for:





--------------------------------------------------------------------------------



(1) the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents or any other documents;


(2) the financial condition of any Obligor, Servicer or the Transferor;


(3) the performance and observance by any Obligors, the Servicer and the
Transferor of its obligations under the Transaction Documents or any other
documents; or


(4) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,


and any representations or warranties implied by law are excluded.


(B) Each New Senior Lender confirms to the Existing Senior Lender and the other
Finance Parties that it:


(1) has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Obligors, the Servicer
and the Transferor and their related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Senior Lender in connection with any
Transaction Document; and


(2) will continue to make its own independent appraisal of the creditworthiness
of the Obligors, the Servicer and the Transferor and their related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.


(C) Nothing in any Finance Document obliges an Existing Senior Lender to:


(1) accept a re-transfer or re-assignment from a New Senior Lender of any of the
rights and obligations assigned or transferred under this Clause 24; or


(2) support any losses directly or indirectly incurred by the New Senior Lender
by reason of the non-performance by the Borrower, Servicer or the Transferor of
obligations under the Transaction Documents or otherwise.


24.5 Procedure for transfer


(A) Subject to the conditions set out in Clause 24.2 (Conditions of assignment
or transfer) a transfer is effected in accordance with paragraph (C) below when
the Senior Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Senior Lender and the New Senior Lender. The
Senior Agent shall, subject to paragraph (B) below, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.





--------------------------------------------------------------------------------



(B) The Senior Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Senior Lender and the New Senior Lender once it
is satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Senior Lender.


(C) Subject to Clause 24.7 (Pro rata interest settlement), on any Business Day:


(1) to the extent that in the Transfer Certificate the Existing Senior Lender
seeks to transfer by novation its rights and obligations under the Transaction
Documents the Borrower and the Existing Senior Lender shall be released from
further obligations towards one another under the Transaction Documents and
their respective rights against one another under the Transaction Documents
shall be cancelled (being the "Discharged Rights and Obligations");


(2) the Borrower and the New Senior Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Senior Lender have assumed and/or acquired the same in place of the Borrower and
the Existing Senior Lender, respectively;


(3) the Senior Agent, the New Senior Lender and other Senior Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Senior Lender been an Original
Senior Lender with the rights and/or obligations acquired or assumed by it as a
result of the transfer and to that extent the Senior Agent and the Existing
Senior Lender shall each be released from further obligations to each other
under the Transaction Documents; and


(4) the New Senior Lender shall become a Party as a Senior Lender.


24.6 Procedure for assignment


(A) Subject to the conditions set out in Clause 24.2 (Conditions of assignment
or transfer) an assignment may be effected in accordance with paragraph (C)
below when the Senior Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Senior Lender and the New Senior
Lender. The Senior Agent shall, subject to paragraph (B) below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.


(B) The Senior Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Senior Lender and the New Senior Lender once it
is satisfied it has complied with all necessary "know your customer" or similar
checks under all applicable laws and regulations in relation to the assignment
to such New Senior Lender.





--------------------------------------------------------------------------------



(C) On the Transfer Date:
(1) the Existing Senior Lender will assign absolutely to the New Senior Lender
its rights under the Transaction Documents expressed to be the subject of the
assignment in the Assignment Agreement;


(2) the Existing Senior Lender will be released from the obligations (the
"Relevant Obligations") expressed to be the subject of the release in the
Assignment Agreement; and


(3) the New Senior Lender shall become a Party as a Senior Lender and will be
bound by obligations equivalent to the Relevant Obligations.


(D) Senior Lenders may utilise procedures other than those set out in this
Clause 24.6 to assign their rights under the Transaction Documents (but not,
without the consent of the Borrower or unless in accordance with Clause 24.5
(Procedure for transfer), to obtain a release by the Borrower from the
obligations owed to the Borrower by the Senior Lenders nor the assumption of
equivalent obligations by a New Senior Lender) provided that they comply with
the conditions set out in Clause 24.2 (Conditions of assignment or transfer).


24.7 Pro rata interest settlement


(A) If the Senior Agent has notified the Senior Lenders that it is able to
distribute interest payments on a "pro rata basis" to Existing Senior Lenders
and New Senior Lenders then (in respect of any transfer pursuant to Clause 24.5
(Procedure for transfer) the Transfer Date of which, in each case, is after the
date of such notification and is not on the last day of an Interest Period):


(1) any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Senior Lender up to but excluding the Transfer Date on
a pro-rata temporis basis ("Accrued Amounts") and shall become due and payable
to the Existing Senior Lender (without further interest accruing on them) on the
last day of the current Interest Period; and


(2) the rights assigned or transferred by the Existing Senior Lender will not
include the right to the Accrued Amounts, so that, for the avoidance of doubt:


(a) when the Accrued Amounts become payable, those Accrued Amounts will be
payable to the Existing Senior Lender; and


(b) the amount payable to the New Senior Lender on that date will be the amount
which would, but for the application of this Clause 24.7, have been payable to
it on that date, but after deduction of the Accrued Amounts.





--------------------------------------------------------------------------------



24.8 Copy of Transfer Certificate or Assignment Agreement to the Borrower


The Senior Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate or Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.


25. RESTRICTION ON DEBT PURCHASE TRANSACTIONS


25.1 No Obligor shall enter into any Debt Purchase Transaction, and the Cabot
Parties shall procure that no member of the Cabot Group enters into a Debt
Purchase Transaction.


25.2 Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates


(A) For so long as a Sponsor Affiliate:


(1) beneficially owns a Senior Commitment; or


(2) has entered into a sub-participation agreement relating to a Senior
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement or arrangement has not been terminated,


in ascertaining:


(a) the Majority Senior Lenders; or


(b) whether:


(i) any given percentage (including for the avoidance of doubt, unanimity) of
the Senior Total Commitments; or


(ii) the agreement of any specified group of Senior Lenders,


has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents such Commitment shall be deemed to be
zero and such Sponsor Affiliate or the person with whom it has entered into such
sub-participation, other agreement or arrangement shall be deemed not to be a
Senior Lender for the purposes of paragraphs (a) and (b) above (unless in the
case of a person not being a Sponsor Affiliate it is a Senior Lender by virtue
otherwise than by beneficially owning the relevant Commitment).


(B) Each Senior Lender shall, unless such Debt Purchase Transaction is an
assignment or transfer, promptly notify the Senior Agent in writing if it
knowingly enters into a Debt Purchase Transaction with a Sponsor Affiliate (a
"Notifiable Debt Purchase Transaction"), such notification to be substantially
in the form set out in Part 1 of Schedule 10 (Forms of Notifiable Debt Purchase
Transaction Notice).


(C) A Senior Lender shall promptly notify the Senior Agent if a Notifiable Debt
Purchase Transaction to which it is party:





--------------------------------------------------------------------------------



(1) is terminated; or


(2) ceases to be with a Sponsor Affiliate, such notification to be substantially
in the form set out in Part 2 of Schedule 10 (Forms of Notifiable Debt Purchase
Transaction Notice).


25.3 Each Sponsor Affiliate that is a Senior Lender agrees that:


(A) in relation to any meeting or conference call to which all the Senior
Lenders are invited to attend or participate, it shall not attend or participate
in the same if so requested by the Senior Agent or, unless the Senior Agent
otherwise agrees, be entitled to receive the agenda or any minutes of the same;
and


(B) in its capacity as Senior Lender, unless the Senior Agent otherwise agrees,
it shall not be entitled to receive any report or other document prepared at the
behest of, or on the instructions of, the Senior Agent or one or more of the
Senior Lenders.


25.4 Sponsor Affiliates' notification to other Senior Lenders of Debt Purchase
Transactions


Any Sponsor Affiliate which is or becomes a Senior Lender and which enters into
a Debt Purchase Transaction as a purchaser or a participant shall, by 5.00pm on
the Business Day following the day on which it entered into that Debt Purchase
Transaction, notify the Senior Agent of the extent of the Commitment(s) or
amount outstanding to which that Debt Purchase Transaction relates. The Senior
Agent shall promptly disclose such information to the Senior Lenders.


26. CHANGES TO THE OBLIGORS


The Obligors may not assign any of their rights or transfer any of their rights
and obligations under the Finance Documents other than as explicitly permitted
by the Security Documents.


27. ROLE OF THE SENIOR AGENT


27.1 Appointment of the Senior Agent


(A) Each of the Senior Lenders appoints the Senior Agent to act as its agent
under and in connection with the Transaction Documents.


(B) Each of the Senior Lenders authorises the Senior Agent to perform the
duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Senior Agent under or in
connection with the Transaction Documents together with any other incidental
rights, powers, authorities and discretions.


27.2 Duties of the Senior Agent


(A) Subject to paragraph (B) below, the Senior Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Senior
Agent for that Party by any other Party.





--------------------------------------------------------------------------------



(B) Without prejudice to Clause 24.8 (Copy of Transfer Certificate or Assignment
Agreement to the Borrower), paragraph (A) above shall not apply to any Transfer
Certificate or Assignment Agreement.


(C) The Senior Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.


(D) If the Senior Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.


(E) If the Senior Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Senior
Agent or the Security Trustee) under this Agreement it shall promptly notify the
other Finance Parties.


(F) The Senior Agent's duties under the Transaction Documents are solely
mechanical and administrative in nature.


(G) If the Senior Agent receives instructions from the Majority Senior Lenders
(or all the Senior Lenders where appropriate under the Finance Documents) to
give directions to the Borrower, it shall promptly give directions to the
Borrower pursuant to, and in accordance, with such instructions received by it.
(H) Each of the parties to this Agreement agrees that the Senior Agent shall
have only those duties, obligations and responsibilities expressly specified in
this Agreement or in the Transaction Documents to which the Senior Agent is
expressed to be a party (and no others shall be implied).


27.3 No fiduciary duties


(A) Nothing in any Transaction Document constitutes the Senior Agent as a
trustee or fiduciary of any other person.


(B) The Senior Agent shall not be bound to account to any Senior Lender for any
sum or the profit element of any sum received by it for its own account.


27.4 Rights and discretions of the Senior Agent


(A) The Senior Agent may:


(1) rely on any communication, certificate, report, representation, notice or
document believed by it to be genuine, correct and appropriately authorised;


(2) rely on a certificate from any person (i) as to any matter of fact or
circumstance which might reasonably be expected to be within the knowledge of
that person; or (ii) to the effect that such person approves of any particular
dealing, transaction, step, action or thing, as sufficient evidence that that is
the case and, in the case of (i) above, may assume the truth and accuracy of
that certificate.





--------------------------------------------------------------------------------



(B) The Senior Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Senior Lenders) that:


(1) no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1(A) (Non payment));


(2) any right, power, authority or discretion vested in any Party or any group
of Senior Lenders has not been exercised;


(3) any notice or request made by an Obligor (other than an Utilisation Request)
is made on behalf of and with the consent and knowledge of all the Obligors; and


(4) no Notifiable Debt Purchase Transaction:


(a) has been entered into;


(b) has been terminated; or


(c) has ceased to be with a Sponsor Affiliate.


(C) The Senior Agent may engage and pay for the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or
experts. Without prejudice to the preceding sentence or the following sentence,
the Senior Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Senior Agent (and so separate from any
lawyers instructed by the Senior Lenders) if the Senior Agent in its reasonable
opinion deems this to be desirable. The Senior Agent may rely on the advice or
services of any lawyers, accountants, tax advisers, surveyors or other
professional advisers or experts (whether obtained by the Senior Agent or any
other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.


(D) The Senior Agent may act in relation to the Transaction Documents through
its officers, employees and agents and the Senior Agent shall not:


(1) be liable for any error of judgment made by any such person; or


(2) be bound to supervise, or be in any way responsible for, any loss incurred
by reason of misconduct, omission or default on the part of any such person,


unless such error or such loss was directly caused by the Senior Agent’s own
gross negligence or wilful misconduct.


(E) The Senior Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.





--------------------------------------------------------------------------------



(F) Notwithstanding any other provision of any Transaction Document to the
contrary, the Senior Agent is not obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.


(G) Without prejudice to the generality of paragraph (E) above, the Senior
Agent:


(1) may disclose; and


(2) on the written request of the Borrower or the Majority Senior Lenders shall,
as soon as reasonably practicable, disclose,


the identity of a Defaulting Senior Lender to the Borrower and to the other
Finance Parties.


(H) Notwithstanding any other provision of this Agreement or any other
Transaction Document to the contrary, the Senior Agent is not obliged to expend
or risk its own funds or otherwise incur any financial liability in the
performance of its duties, obligations or responsibilities or the exercise of
any right, power, authority or discretion if it has grounds for believing the
repayment of such funds or adequate indemnity against, or security for such risk
or liability is not reasonably assured to it.


(I) The Senior Agent may obtain deposits from, lend money to and generally
engage in any kind of banking or other business with the Obligors.


27.5 Majority Senior Lenders' instructions


(A) The Senior Agent shall:


(1) subject to paragraphs (G) and (H) below, exercise or refrain from exercising
any right, power, authority or discretion vested in it as Senior Agent only in
accordance with any instructions given to it by:


(a) all the Senior Lenders if the relevant Finance Document stipulates the
matter is an all Senior Lender decision; and


(b) in all other cases, the Majority Senior Lenders; and


(2) shall not be liable for any act (or omission) if it acts (or refrains from
acting) in accordance with paragraph (1) above. In the absence of any such
instructions, the Senior Agent may, without liability, act (or refrain from
acting) as it considers to be in the best interests of the Senior Lenders
provided that the Senior Agent shall not take any positive action which relates
to any of the items set out in paragraphs (A) to of clause 32.2 (All Senior
Lender Matters) without instructions from all Senior Lenders.





--------------------------------------------------------------------------------



(B) The Senior Agent may refrain from acting in accordance with the instructions
of the Majority Senior Lenders (or, if appropriate the Senior Lenders) until it
has received such security and/or indemnity and/or pre-funding as it may in its
discretion require for any cost, loss or liability (together with any associated
VAT) (which may be greater in extent than that contained in the Finance
Documents and which may include payment in advance) for any cost, loss or
liability which it may incur in complying with the instructions.


(C) The Senior Agent is not authorised to act on behalf of a Senior Lender
(without first obtaining that Senior Lender's consent) in any legal or
arbitration proceedings relating to any Finance Document. This paragraph (C)
shall not apply to any legal or arbitration proceedings relating to the
perfection, preservation or protection of rights under the Security Documents or
enforcement of the Security or Security Documents.


(D) Subject to Clause 30.5(A) (Impaired Agent) each Senior Lender shall deal
with the Security Trustee exclusively through the Senior Agent.


(E) The Senior Agent shall be entitled to request instructions, or clarification
of any direction, from the Majority Senior Lenders (or, if the relevant
Transaction Document stipulates it is a matter for all the Senior Lenders, all
the Senior Lenders) as to whether, and in what manner, it should exercise or
refrain from exercising any rights, powers, authorities, determinations,
approvals, satisfactions, opinions and discretions and the Senior Agent may
refrain from acting unless and until those instructions or clarifications are
received by it.


(F) Save in the case of decisions stipulated to be a manner for any other Lender
or group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Senior
Agent by the Majority Senior Lenders shall override any conflicting instructions
given by any other Parties and will be binding on all Finance Parties save for
the Security Trustee.


(G) If the Senior Agent is requested to act by the Majority Senior Lenders or,
as the case may be, all Senior Lenders on instructions or directions delivered
by fax, email or other unsecured method of communication, the Senior Agent shall
have:


(1) no duty or obligation to verify or confirm that the person who sent such
instructions or directions is, in fact a person authorised to give instructions
or directions on behalf of the Majority Senior Lenders or, as the case may be,
all Senior Lenders; and


(2) no liability for any losses, liabilities, costs or expenses incurred or
sustained by the Majority Senior Lenders or, as the case may be, all Senior
Lenders, as a result of such reliance upon or compliance with such instructions
or directions.


(H) In acting or refraining from acting in accordance with the provisions of
this Clause 27.5, the Senior Agent shall assume that:





--------------------------------------------------------------------------------



(1) any instructions received by it from the Majority Senior Lenders (or, if
appropriate, the Senior Lenders) are duly given by or on behalf of the Majority
Senior Lenders (or, if appropriate, the Senior Lenders) in accordance with the
terms of the Finance Documents; and


(2) unless it has received actual written notice of revocation, that any
instructions or directions given by the Majority Senior Lenders (or, if
appropriate, the Senior Lenders) have not been revoked and no revocation of any
such instructions by the Majority Senior Lenders (or, if appropriate, the Senior
Lenders) shall affect any action taken by the Senior Agent in reliance upon such
instruction or direction prior to actual receipt of the notice of revocation.


27.6 Responsibility for documentation


The Senior Agent is not:


(A) responsible or liable for the adequacy, accuracy or completeness of any
information (whether oral or written) supplied by the Senior Agent, any Obligor
or any other person given in or in connection with any Transaction Document or
the transactions contemplated in the Transaction Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document; or


(B) responsible or liable for the legality, validity, effectiveness, adequacy or
enforceability of any Transaction Document or the Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document or the
Security; or


(C) responsible or liable for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.


27.7 No duty to monitor


The Senior Agent shall not be bound to enquire:


(A) whether or not any Default has occurred;


(B) as to the performance, default or any breach by any Party of its obligations
under any Transaction Document; or


(C) whether any other event specified in any Transaction Document has occurred.





--------------------------------------------------------------------------------



27.8 Exclusion of liability


(A) Without limiting paragraph (B) below (and without prejudice to the
provisions of paragraph (E) of Clause 30.11 (Disruption to Payment Systems etc.)
or any other provision of any Finance Document excluding or limiting the
liability of the Senior Agent), the Senior Agent will not be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for (i) any damages, costs or losses to any person, any diminution
in value, or any liability whatsoever arising as a result of taking or not
taking any action under or in connection with any Transaction Document or the
Security, unless directly caused by its gross negligence or wilful misconduct;
(ii) exercising, or not exercising, any right, power, authority or discretion
given to it by or in connection with any Transaction Document, the Security or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Transaction Document or the
Security; or (iii) without prejudice to the generality of (i) and (ii) above,
any damages, costs or losses to any person, any diminution in value or any
liability whatsoever (but not including any claim based on fraud of the Senior
Agent) arising as a result of (a) any act, event or circumstance not reasonably
within its control; or (b) the general risks of investment in, or the holding of
assets in any jurisdiction including (in each case and without limitation) such
damages, costs, losses, diminution in value or liability arising as a result of:
nationalisation, expropriation or other governmental actions; any regulation,
currency restriction, devaluation or fluctuation; market conditions affecting
the execution or settlement of transactions or the value of assets (including
any Disruption Event); breakdown, failure or malfunction of any third-party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.


(B) No Party (other than the Senior Agent) may take any proceedings against any
officer, employee or agent of the Senior Agent in respect of any claim it might
have against the Senior Agent or in respect of any act or omission of any kind
by that officer, employee or agent in relation to any Finance Document,
Transaction Document or Security Document and any officer, employee or agent of
the Senior Agent may rely on this Clause 27.8, subject to Clause 1.5
(Third-Party Rights) and the provisions of the Contracts (Rights of Third
Parties) Act 1999.


(C) The Senior Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Senior Agent if the Senior Agent has taken all
necessary steps to promptly comply with the regulations or operating procedures
of any recognised clearing or settlement system used by the Senior Agent for
that purpose.


(D) Nothing in this Agreement shall oblige the Senior Agent to carry out (i) any
"know your customer" or other checks in relation to any person or (ii) any check
on the extent to which any transaction contemplated by this Agreement might be
unlawful for any Senior Lender, or for any Affiliate of any Lender, on behalf of
any Senior Lender and each Senior Lender confirms to the Senior Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Senior
Agent.





--------------------------------------------------------------------------------



(E) Without prejudice to any provision of any Transaction Document excluding or
limiting the Senior Agent's liability, any liability of the Senior Agent arising
under or in connection with any Transaction Document or the Security shall be
limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Senior Agent or, if later, the date on which the loss arises as a
result of such default) but without reference to any special conditions or
circumstances known to the Senior Agent at any time which increase the amount of
that loss. In no event shall the Senior Agent be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for
special, punitive, indirect or consequential damages, whether or not the Senior
Agent has been advised of the possibility of such loss or damages.


27.9 Senior Agent's management time


Any amount payable to the Senior Agent under Clause 15.3 (Indemnity to the
Senior Agent), Clause 17 (Costs and Expenses) and Clause 27.10 (Senior Lenders'
indemnity to the Senior Agent and Security Trustee) shall include the cost of
utilising the Senior Agent's management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Senior
Agent may notify to the Obligors and the Senior Lenders, and is in addition to
any fee paid or payable to the Senior Agent under Clause 11 (Fees).


27.10 Senior Lenders' indemnity to the Senior Agent and Security Trustee


Each Senior Lender shall (in proportion to its share of the Senior Total
Commitments or, if the Senior Total Commitments are then zero, to its share of
the Senior Total Commitments immediately prior to their reduction to zero)
indemnify the Senior Agent, the Security Trustee and every Receiver and every
Delegate within 3 Business Days of demand, against any cost, loss or liability
incurred by any of them (otherwise than by reason of the Senior Agent's own
gross negligence or wilful misconduct or, as applicable, the Security Trustee's,
such Receiver's or such Delegate's own gross negligence, wilful misconduct or
fraud) in acting as Senior Agent or (as applicable) Security Trustee, or
Receiver or Delegate under, or exercising any authority conferred under the
Transaction Documents (unless the Senior Agent has been reimbursed by the
Borrower pursuant to a Transaction Document).


The indemnities in this Clause 27.10 shall survive the termination or expiry of
this Agreement and the removal or resignation of the Senior Agent or the
Security Trustee (as applicable).


27.11 Resignation of the Senior Agent


(A) The Senior Agent may resign and appoint one of its Affiliates as successor
by giving notice to the other Finance Parties and the Borrower.


(B) Alternatively, the Senior Agent may resign by giving 30 days' notice to the
other Finance Parties and the Borrower, in which case the Majority Senior
Lenders (after consultation with the Borrower) may appoint a successor Senior
Agent.


(C) If the Majority Senior Lenders have not appointed a successor Senior Agent
in accordance with paragraph (B) above within 20 days after notice of
resignation was given, the retiring Senior Agent (after consultation with the
Borrower) may appoint a successor Senior Agent.





--------------------------------------------------------------------------------



(D) If the Senior Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Senior Agent is entitled to appoint a successor Senior Agent under paragraph (C)
above, the Senior Agent may (if it concludes (acting reasonably) that it is
necessary to do so in order to persuade the proposed successor Senior Agent to
become a party to this Agreement as Senior Agent) agree with the proposed
successor Senior Agent amendments to this Clause 27.11 and any other term of
this Agreement dealing with the rights or obligations of the Senior Agent
consistent with the current market practice for the appointment and protection
of corporate trustees, together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Senior
Agent's normal fee rates and those amendments will bind the Parties.


(E) The retiring Senior Agent shall (at the expense of (i) the Senior Lenders
(or the Senior Agent if it is an Impaired Agent) if the retiring agent is
resigning in accordance with Clause 27.11(A) and (ii) in all other cases at the
expense of the Borrower) make available to the successor Senior Agent such
documents and records and provide such assistance as the successor Senior Agent
may reasonably request for the purposes of performing its functions as Senior
Agent under the Finance Documents and Security Documents. The Borrower shall, on
the immediately succeeding Payment Date falling after the immediately succeeding
Determination Date falling after the date of demand, reimburse the retiring
Senior Agent for the amount of all costs and expenses (including legal fees)
properly incurred by it in making available such documents and records and
providing such assistance.


(F) The Senior Agent's resignation notice shall only take effect upon the
appointment of a successor.


(G) Upon the appointment of a successor, the retiring Senior Agent shall be
discharged from any further obligation in respect of the Transaction Documents
(other than its obligations under paragraph (E) above) but shall remain entitled
to the benefit of Clause 15.3 (Indemnity to the Senior Agent) and this Clause
27. Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.


(H) The Senior Agent shall resign in accordance with paragraph (B) above if on
or after the date which is 3 months before the earliest FATCA Application Date
relating to any payment to the Senior Agent under the Finance Documents, either:


(1) the Senior Agent fails to respond to a request under Clause 13.7 (FATCA
Information) and the Borrower or a Senior Lender reasonably believes that the
Senior Agent will not be (or will have ceased to be) a FATCA Exempt Party on or
after that FATCA Application Date;


(2) the information supplied by the Senior Agent pursuant to Clause 13.7 (FATCA
Information) indicates that the Senior Agent will not be (or will have ceased to
be) a FATCA Exempt Party on or after that FATCA Application Date; or





--------------------------------------------------------------------------------



(3) the Senior Agent notifies the Borrower and the Senior Lenders that the
Senior Agent will not be (or will have ceased to be) a FATCA Exempt Party on or
after that FATCA Application Date,


and (in each case) the Borrower or a Senior Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Senior Agent were a FATCA Exempt Party, and the Borrower or that Senior
Lender, by notice to the Senior Agent, requires it to resign.


27.12 Replacement of the Senior Agent


(A) After consultation with the Borrower, the Majority Senior Lenders may, by
giving 30 days' notice to the Senior Agent (or, at any time the Senior Agent is
an Impaired Agent, by giving any shorter notice determined by the Majority
Senior Lenders) replace the Senior Agent by appointing a successor Senior Agent.


(B) The retiring Senior Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Senior Lenders) make available to the
successor Senior Agent such documents and records and provide such assistance as
the successor Senior Agent may reasonably request for the purposes of performing
its functions as Senior Agent under the Finance Documents.


(C) The appointment of the successor Senior Agent shall take effect on the date
specified in the notice from the Majority Senior Lenders to the retiring Senior
Agent. As from this date, the retiring Senior Agent shall be discharged from any
further obligation in respect of the Finance Documents and Security Documents
(other than its obligations under paragraph (B) above but shall remain entitled
to the benefit of Clause 15.3 (Indemnity to the Senior Agent) and this Clause
27).
(D) Any successor Senior Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.


27.13 Confidentiality


(A) In acting as agent for the Finance Parties, the Senior Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.


(B) If information is received by another division or department of the Senior
Agent, it may be treated as confidential to that division or department and the
Senior Agent shall not be deemed to have notice of it.


27.14 Relationship with the Senior Lenders


(A) Subject to Clause 24.7 (Pro rata interest settlement), the Senior Agent may
treat the person shown in its records as Senior Lender at the opening of
business on any day (in the place of the Senior Agent's principal office as
notified to the Finance Parties from time to time) as the Senior Lender:


(1) entitled to or liable for any payment due under any Finance Document on that
day; and





--------------------------------------------------------------------------------



(2) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
or Security Document made or delivered on that day,


unless it has received not less than five Business Days' prior notice from that
Senior Lender to the contrary in accordance with the terms of this Agreement.


(B) Any Senior Lender may by notice to the Senior Agent appoint a person to
receive on its behalf all notices, communications, information and documents to
be made or despatched to that Senior Lender under the Transaction Documents.
Such notice shall contain the address, fax number and (where communication by
electronic mail or other electronic means is permitted under clause 17 (Notices)
of the Common Terms and Schedule 3 (Notices Details) of the Master Framework
Agreement) electronic mail address and/or any other information required to
enable the transmission of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address (or such other information), department and officer by that Senior
Lender for the purposes of clause 17 (Notices) of the Common Terms. The Senior
Agent shall be entitled to treat such person as the person entitled to receive
all such notices, communications, information and documents as though that
person were that Senior Lender.


27.15 Regulatory Position


The Senior Agent is authorised by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority. Nothing in this Agreement shall require the Senior Agent to carry on
an activity of the kind specified by any provision of Part II (other than
article 5 (accepting deposits)) of the Financial Services and
Markets Act 2000 (Regulated Activities) Order 2001 or to lend money to an
Obligor in its capacity as Senior Agent.


27.16 Money held as banker


The Senior Agent shall be entitled to deal with money paid to it by any person
for the purposes of this Agreement in the same manner as other money paid to a
banker by its customers except that it shall not be liable to account to any
person for any interest or other amounts in respect of the money.


27.17 Abatement of Fees


The fees, commissions and expenses payable to the Senior Agent for services
rendered and the performance of its obligations under this Agreement shall not
be abated by any remuneration or other amounts or profits receivable by the
Senior Agent (or by any of its associates) in connection with any transaction
effected by the Senior Agent with or for the Senior Lenders or any Obligor.





--------------------------------------------------------------------------------



27.18 Credit appraisal by the Senior Lenders


Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Transaction Document, each Senior
Lender confirms to the Senior Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Transaction Document including
but not limited to:


(A) the financial condition, status and nature of the Borrower;


(B) the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document or the Security;


(C) whether that Senior Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document, the transactions contemplated by the
Transaction Documents or the Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Transaction Document;


(D) the adequacy, accuracy or completeness of any other information provided by
the Senior Agent, any Party or by any other person under or in connection with
any Finance Document, the transactions contemplated by any Finance Document or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and


(E) the right or title of any person in or to, or the value or sufficiency of
any part of the Secured Property, the priority of any of the Security or the
existence of any security affecting the Secured Property.


27.19 Deduction from amounts payable by the Senior Agent


If any Party owes an amount to the Senior Agent under the Finance Documents the
Senior Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Senior Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount
owed. For the purposes of the Finance Documents that Party shall be regarded as
having received any amount so deducted.


28. CONDUCT OF BUSINESS BY THE FINANCE PARTIES


No provision of this Agreement will:


(A) interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;


(B) oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or





--------------------------------------------------------------------------------



(C) oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


29. SHARING AMONG THE FINANCE PARTIES


29.1 Payments to Finance Parties


If a Finance Party (other than the Security Trustee) (a "Recovering Finance
Party") receives or recovers any amount from an Obligor other than in accordance
with Clause 30 (Payment Mechanics) (a "Recovered Amount") and applies that
amount to a payment due under the Finance Documents then:


(A) the Recovering Finance Party shall, within five Business Days, notify
details of the receipt or recovery to the Senior Agent;


(B) the Senior Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Senior Agent and distributed in
accordance with Clause 30 (Payment Mechanics), without taking account of any Tax
which would be imposed on the Senior Agent in relation to the receipt, recovery
or distribution; and


(C) the Recovering Finance Party shall, within five Business Days of demand by
the Senior Agent, pay to the Senior Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Senior Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 30.6 (Partial payments).


29.2 Redistribution of payments


The Senior Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the "Sharing Finance Parties") in accordance with
Clause 30.6 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.


29.3 Recovering Finance Party's rights


On a distribution by the Senior Agent under Clause 29.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.


29.4 Reversal of redistribution


If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:





--------------------------------------------------------------------------------



(A) each Sharing Finance Party, other than the Security Trustee shall, upon
request of the Senior Agent, pay to the Senior Agent for the account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
"Redistributed Amount"); and


(B) as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.


29.5 Exceptions


(A) This Clause 29 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause 29.5, have a
valid and enforceable claim against the relevant Obligor.


(B) A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:


(1) it notified that other Finance Party of the legal or arbitration
proceedings; and


(2) that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


30. PAYMENT MECHANICS


30.1 Payments to the Senior Agent


(A) On each date on which an Obligor or a Senior Lender is required to make a
payment under a Finance Document, that Obligor or Senior Lender shall make the
same available to the Senior Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Senior Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.


(B) Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the Senior Agent, in each case,
specifies.


30.2 Distributions by the Senior Agent


Each payment received by the Senior Agent under the Finance Documents for
another Party shall, subject to Clause 30.3 (Distributions to an Obligor) and
Clause 30.4 (Clawback), be made available by the Senior Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement, to such account as that Party may notify to the Senior
Agent by not less than five Business Days' notice with a bank specified by that
Party in the principal financial centre of the country of that currency.



--------------------------------------------------------------------------------



30.3 Distributions to an Obligor


The Senior Agent may, with the consent of the Obligor, apply any amount received
by it for the Borrower in or towards payment (on the date and in the currency
and funds of receipt) of any amount due from the Borrower under the Finance
Documents or in or towards purchase of any amount of any currency to be so
applied.


30.4 Clawback


(A) Where a sum is to be paid to the Senior Agent under the Finance Documents
for another Party, the Senior Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.


(B) If the Senior Agent pays an amount to another Party and it proves to be the
case that the Senior Agent had not actually received that amount, then the Party
to whom that amount (or the proceeds of any related exchange contract) was paid
by the Senior Agent shall on demand refund the same to the Senior Agent together
with interest on that amount from the date of payment to the date of receipt by
the Senior Agent, calculated by the Senior Agent to reflect its cost of funds.


30.5 Impaired Agent


(A) If, at any time, the Senior Agent becomes an Impaired Agent, the Borrower or
a Senior Lender which is required to make a payment under the Finance Documents
to the Senior Agent in accordance with Clause 30.1 (Payments to the Senior
Agent) may instead either:


(1) pay that amount directly to the required recipient(s); or


(2) if in its absolute discretion it considers that it is not reasonably
practicable to pay that amount directly to the required recipient(s), pay that
amount or the relevant part of that amount to an interest-bearing account held
with a bank or financial institution with a Minimum Account Bank Rating and in
relation to which no insolvency proceedings have occurred and is continuing, in
the name of the Borrower or the Senior Lender making the payment (the "Paying
Party") and designated as a trust account for the benefit of the Party or
Parties beneficially entitled to that payment under the Finance Documents (the
"Recipient Party" or "Recipient Parties").


In each case such payments must be made on the due date for payment under the
Finance Documents.


(B) All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the Recipient Party or the Recipient Parties
pro rata to their respective entitlements.


(C) A Party which has made a payment in accordance with this Clause 30.5 shall
be discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.





--------------------------------------------------------------------------------



(D) Promptly upon the appointment of a successor Senior Agent in accordance with
Clause 27.12 (Replacement of the Senior Agent), each Paying Party shall (other
than to the extent that that Party has given an instruction pursuant to
paragraph (E) below) give all requisite instructions to the bank with whom the
trust account is held to transfer the amount (together with any accrued
interest) to the successor Senior Agent for distribution to the relevant
Recipient Party or Recipient Parties in accordance with Clause 30.2
(Distributions by the Senior Agent).


(E) A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:


(1) that it has not given an instruction pursuant to paragraph (D) above; and


(2) that it has been provided with the necessary information by that Recipient
Party,


give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.


30.6 Partial payments


(A) If the Senior Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Senior Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:


(1) first, in or towards payment pro rata of any unpaid fees, costs and expenses
and in discharging any sums owing to the Security Trustee or the Senior Agent
under the Transaction Documents;


(2) second, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under the Finance Documents;


(3) third, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents and any amount due but unpaid under Clause 15 (Other
Indemnities); and


(4) fourth, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.


(B) The Senior Agent shall, if so directed by the Majority Senior Lenders, vary
the order set out in paragraphs (A)(2) and (3) above.


(C) Paragraphs (A) and (B) above will override any appropriation made by an
Obligor.


30.7 No set-off by the Borrower


All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.





--------------------------------------------------------------------------------



30.8 Business Days


(A) Any payment under the Finance Documents which is due to be made on a day
that is not a Business Day shall be made on the next Business Day.


(B) During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.


30.9 Currency of account


(A) Subject to paragraphs (B) and (C) below, sterling is the currency of account
and payment for any sum due from an Obligor under any Finance Document.


(B) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.


(C) Any amount expressed to be payable in a currency other than sterling shall
be paid in that other currency.


30.10 Change of currency


(A) Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:


(1) any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
Senior Agent (after consultation with the Borrower); and


(2) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Senior Agent (acting reasonably).


(B) If a change in any currency of a country occurs, this Agreement will, to the
extent the Senior Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.


30.11 Disruption to Payment Systems etc.


If either the Senior Agent determines (in its discretion) that a Disruption
Event has occurred or the Senior Agent is notified by the Borrower that a
Disruption Event has occurred:


(A) the Senior Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Senior Facility as the Senior Agent
may deem necessary in the circumstances;





--------------------------------------------------------------------------------



(B) the Senior Agent shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph (A) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;


(C) the Senior Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (A) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;


(D) any such changes agreed upon by the Senior Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance
Documents notwithstanding the provisions of paragraph 8 (Amendment) of Schedule
2 (Common Terms) to the Master Framework Agreement;


(E) the Senior Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Senior Agent) arising as a result of its taking, or failing to
take, any actions pursuant to or in connection with this Clause 30.11; and


(F) the Senior Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (D) above.


30.12 Remedies and Waivers


No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Creditor, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Creditor shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.


31. SET-OFF


31.1 A Finance Party may set off any matured obligation due from an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.





--------------------------------------------------------------------------------



32. AMENDMENTS AND WAIVERS


32.1 Required consents


(A) Subject to Clause 32.2 (All Senior Lender matters) and paragraph (E) below,
any term of the Transaction Documents or Security Document may be amended or
waived only with the consent of the Majority Senior Lenders and the Borrower and
any such amendment or waiver will be binding on all Parties.


(B) The Senior Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause 32.


(C) Without prejudice to the generality of paragraphs (C), (D) and (E) of Clause
27.4 (Rights and discretions of the Senior Agent), the Senior Agent may engage,
pay for and rely on the services of lawyers in determining the consent level
required for and effecting any amendment, waiver or consent under this
Agreement.


(D) Each Obligor agrees to any such amendment or waiver permitted by this Clause
32.1 which is agreed to by the Borrower. This includes any amendment or waiver
which would, but for this paragraph (D), require the consent of Holdco.


(E) An amendment or waiver which relates to the rights or obligations of the
Senior Agent, the Security Trustee or the Calculation Agent (each in their
capacity as such) may not
be effected without the consent of the Senior Agent, the Security Trustee or the
Calculation Agent, as the case may be.


32.2 All Senior Lender matters


Notwithstanding Clause 32.1 (Required consents), an amendment, waiver or (in the
case of a Security Document) a consent of, or in relation to any term of any
Finance Document or Security Document, that has the effect of changing or which
relates to:


(A) the definition of "Majority Senior Lenders";


(B) any change to the date of payment of any amount under the Finance Documents;


(C) a reduction in the Margin, Step-Up Margin or a reduction in the amount of
any payment of principal, interest, fees or commission payable;


(D) a change in currency of payment of any amount under the Finance Documents;


(E) an increase in any Commitment or the Senior Total Commitments, an extension
of any Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Senior Lenders rateably under the relevant
Facility;


(F) any amendment to the Priorities of Payments;


(G) a change to an Obligor;





--------------------------------------------------------------------------------



(H) the release of any Secured Property unless permitted under this Agreement or
any other Finance Document or Security Document or relating to a sale or
disposal of an asset which is Secured Property where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document or
Security Document; or


(I) any provision of the Securitisation Regulation Deed of Covenant;


(J) any provision which expressly requires the consent of all the Senior
Lenders;


(K) Clause 2.2 (Finance Parties' rights and obligations), Clauses 8.1 (Mandatory
prepayment – illegality) and Clause 24 (Changes to the Senior Lenders);


(L) Paragraph 26 (Governing Law) or paragraph 27 (Jurisdiction) in the Common
Terms;


(M) (other than as expressly permitted by the provisions of any Finance Document
or Security Document) the nature or scope of:


(1) the Secured Property; and/or


(2) the manner in which the proceeds of enforcement of any Security is
distributed,


(except in the case of paragraphs (1) and (2) above, insofar as it relates to a
sale or disposal of any Secured Property where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document or
Security Document);


shall not be made, or given, without the prior consent of all the Senior
Lenders.


32.3 Disenfranchisement of Defaulting Senior Lenders


(A) For so long as a Defaulting Senior Lender has any Available Commitment, in
ascertaining:


(1) the Majority Senior Lenders; or


(2) whether:


(a) any given percentage (including, for the avoidance of doubt, unanimity) of
the Senior Total Commitments under the Senior Facility; or





--------------------------------------------------------------------------------



(b) the agreement of any specified group of Senior Lenders,


has been obtained to approve any request for a consent, waiver, amendment or
other vote of Senior Lenders under the Transaction Documents,


that Defaulting Senior Lender's Available Commitments under the Senior Facility
will be reduced to zero and that Defaulting Senior Lender shall be deemed not to
be a Senior Lender for the purposes of paragraphs (a) and (b) above.


(B) For the purposes of this Clause 32.3, the Senior Agent may assume that the
following Senior Lenders are Defaulting Senior Lenders:


(1) any Senior Lender which has notified the Senior Agent that it has become a
Defaulting Senior Lender;


(2) any Senior Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Senior Lender" has occurred,


unless it has received notice to the contrary from the Senior Lender concerned
(together with any supporting evidence reasonably requested by the Senior Agent)
or the Senior Agent is otherwise aware that the Senior Lender has ceased to be a
Defaulting Senior Lender.


32.4 Replacement of a Defaulting Senior Lender


(A) The Borrower may, at any time a Senior Lender has become and continues to be
a Defaulting Senior Lender, by giving five Business Days' prior written notice
to the Senior Agent and such Senior Lender, replace such Senior Lender by
requiring such Senior Lender to (and, to the extent permitted by law, such
Senior Lender shall) transfer pursuant to Clause 24 (Changes to the Senior
Lenders) all (and not part only) of its rights and obligations under this
Agreement to another Senior Lender or other bank, financial institution, trust,
fund or other entity (a "Replacement Senior Lender") selected by the Borrower,
which is acceptable to the Borrower and which confirms its willingness to assume
and does assume all the obligations, or all the relevant obligations, of the
transferring Senior Lender in accordance with Clause 24 (Changes to the Senior
Lenders) for a purchase price in cash payable at the time of transfer which is
either:


(1) in an amount equal to the outstanding principal amount of such Senior
Lender's Commitment and all accrued interest (without prejudice to Clause 24.7
(Pro
rata interest settlement)), fees, Break Costs and other amounts payable in
relation thereto under the Finance Documents; or


(2) in an amount agreed between that Defaulting Senior Lender, the Replacement
Senior Lender and the Borrower and which does not exceed the amount described in
paragraph (1) above.


(B) Any transfer of rights and obligations of a Defaulting Senior Lender
pursuant to this Clause 32.4 shall be subject to the following conditions:





--------------------------------------------------------------------------------



(1) the Borrower shall have no right to replace the Senior Agent or Security
Trustee;


(2) neither the Senior Agent nor the Defaulting Senior Lender shall have any
obligation to the Borrower to find a Replacement Senior Lender;


(3) the transfer must take place no later than 30 days after the notice referred
to in paragraph (A) above;


(4) in no event shall the Defaulting Senior Lender be required to pay or
surrender to the Replacement Senior Lender any of the fees received by the
Defaulting Senior Lender pursuant to the Finance Documents; and


(5) the Defaulting Senior Lender shall only be obliged to transfer its rights
and obligations pursuant to paragraph (A) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Senior Lender.


(C) The Defaulting Senior Lender shall perform the checks described in sub-
paragraph (B)(5) above as soon as reasonably practicable following delivery of a
notice referred to in paragraph (A) above and shall notify the Senior Agent and
the Borrower when it is satisfied that it has complied with those checks.


33. CONFIDENTIAL INFORMATION


33.1 Confidentiality


Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 33.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.


33.2 Disclosure of Confidential Information


Any Finance Party may disclose:


(A) to any of its Affiliates and any of its or their officers, directors,
employees, contingent workers, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (A) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;





--------------------------------------------------------------------------------



(B) to any person:


(1) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more
Transaction Documents or which succeeds (or which may potentially succeed) it as
Senior Agent or Security Trustee and, in each case, to any of that person's
Affiliates, Representatives and professional advisers;


(2) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Transaction Documents and/or one or more Borrowers and
to any of that person's Affiliates, Representatives and professional advisers;


(3) appointed by any Finance Party or by a person to whom paragraphs (1) or (2)
above applies to receive communications, notices, information or documents
delivered pursuant to the Transaction Documents on its behalf (including,
without limitation, any person appointed under paragraph (B) of Clause 27.14
(Relationship with the Senior Lenders));


(4) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraphs (1) or (2) above;


(5) to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;


(6) to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;


(7) who is a Party;


(8) who may be a potential successor Servicer; or


(9) with the consent of the Borrower;


in each case, such Confidential Information as that Finance Party shall consider
appropriate if:


(a) in relation to paragraphs (1), (2), (3) and (8) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;





--------------------------------------------------------------------------------



(b) in relation to paragraph (4) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price sensitive information;


(C) to any person appointed by that Finance Party or by a person to whom
paragraph (1) or (2) above applies to provide administration or settlement
services in respect of one or more of the Transaction Documents including
without limitation, in relation to the trading of participations in respect of
the Transaction Documents, such Confidential Information as may be required to
be disclosed to enable such service provider to provide any of the services
referred to in this paragraph (C) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party.


33.3 This Clause 33 constitutes the entire agreement between the Parties in
relation to the obligations of the Finance Parties under the Finance Documents
regarding Confidential Information and supersedes any previous agreement,
whether express or implied, regarding Confidential Information.






--------------------------------------------------------------------------------



SCHEDULE 1


The Original Parties Part 1
The Obligors






Name of Borrower
Registration number (or equivalent, if any)Cabot Securitisation UK
Limited10865360









Name of Obligor
Registration number (or equivalent, if any)Cabot Securitisation UK Holdings
Limited10865090







Part 2


The Original Senior Lenders





Name of Original Senior Lender


Commitment
Treaty Passport reference numberJurisdiction of tax residenceGoldman Sachs
International Bank£350,000,000N/AUnited Kingdom







--------------------------------------------------------------------------------



SCHEDULE 2


Conditions Precedent Part A
Conditions Precedent to Initial Utilisation


1. Corporate Formalities


(A) A copy of the constitutional documents of each of the Obligors, the
Servicer, the Collections Account Holder, the Sponsor and the Transferor.


(B) A copy of a resolution of the board of directors of each of the Obligors,
the Servicer, the Collections Account Holder, the Sponsor and the Transferor:


(1) approving the terms of, and the transactions contemplated by, the
Transaction Documents to which it is a party and resolving that it execute the
Transaction Documents to which it is a party;


(2) authorising a specified person or persons to execute the Transaction
Documents to which it is a party on its behalf; and


(3) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Transaction Documents to which it is a party.


(C) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (B) above.


(D) A certificate of an authorised signatory of each of the Obligors, the
Collections Account Holder, the Sponsor, the Servicer and the Transferor
certifying that each copy document relating to it specified in this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of this Agreement.


(E) A Solvency Certificate signed by each of each of the Obligors, the
Collections Account Holder, the Sponsor, the Servicer and the Transferor.


2. Transaction Documents


(A) A copy of each signed English Transaction Document.


(B) A copy of the duly executed:


(1) Scottish Declaration of Trust to be delivered to the Purchaser on the
Initial Purchase Date pursuant to clause 4.1 (Sale and Purchase of Receivables)
of the Receivables Sale Agreement; and


(2) Assignation in Security relative to the said Scottish Declaration of Trust.





--------------------------------------------------------------------------------



3. Legal opinions


(A) A legal opinion of Jones Day, addressed to the Finance Parties as English
legal advisers to the Original Senior Lender with respect to enforceability of
the Transaction Documents and tax.
(B) An opinion of White & Case LLP, addressed to the Finance Parties with
respect to European Union risk retention.


(C) A legal opinion of White & Case LLP, addressed to the Finance Parties with
respect to capacity of each of the Obligors, the Servicer and the Transferor.


(D) A legal opinion of Brodies LLP, as Scottish legal advisers to the Senior
Lender addressed to the Finance Parties.


4. Other documents and evidence


(A) Process Service Agent


Evidence that any Process Service Agent referred to in paragraph 26.6 (Service
of Process) of Schedule 2 (Common Terms) of the Master Framework Agreement has
accepted its appointment.


(B) Engagement Letter


The engagement letter to be entered into between Cabot Credit Management Limited
and Goldman Sachs International.


(C) Payment of up-front fees and expenses


The Senior Lenders are satisfied that no later than the first Utilisation Date,
payments of the fees described in Clause 11 (Fees) and Clause 17.1 (Transaction
expenses) will have been received by the Senior Lenders, the Senior Agent and
the Security Trustee.


(D) Credit Policies and Procedures


Arrears Recovery Policy and the DCA Policies.


(E) RESERVED


(F) Miscellaneous


A copy of any other Authorisation or other document, opinion or assurance which
the Senior Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by any Transaction
Document or for the validity and enforceability of any Transaction Document.


(G) Group Structure Chart


The Group Structure Chart.





--------------------------------------------------------------------------------



(H) Know your customer


Completion by each Finance Party of all necessary "know your customer" or
similar checks under all applicable laws, regulations and internal policies in
relation to each Obligor, the Transferor and the Servicer.


(I) Internal approvals


All necessary internal approvals of the Original Senior Lender.
(J) Reports


Approval of monthly data report formats.


(K) Data Room


Two copies of the Arke/Uniform Data Room as of the date before the date of this
Agreement on two USB drives.


Part B


Conditions Precedent to all Utilisations


(A) Licences


Evidence satisfactory to the Senior Agent (acting on the instructions of the
Majority Senior Lenders) that Obligors, the Transferor and the Servicer have all
required Authorisations to own their respective assets or service and collect
each Receivable (including, for the avoidance of doubt, each Class of
Receivables).


(B) No material adverse change


(1) No occurrence of any event or circumstance having a material adverse effect
on (a) the business, operations or financial condition of either of the
Obligors, the Transferor, the Collections Account Holder or the Servicer (b) the
ability of each of the Obligors, the Transferor, the Collections Account Holder
or the Servicer to perform its respective obligations under any of the
Transaction Documents to which it is party, (c) the validity or enforceability
of any of the Transaction Documents and/or the ranking or enforceability of any
of the Security or (d) the rights and remedies of Senior Lenders under any of
the Transaction Documents.


(2) There shall not have occurred any Material Adverse Effect.


(C) Scottish Additional Transaction Documents


In relation to each Utilisation other than the first Utilisation, to the extent
that the same have not previously been delivered to the Security Trustee each
Supplemental Scottish Declaration of Trust delivered to the Borrower on an
Additional Purchase Date occurring on or prior to such Utilisation Date and a
Supplemental Assignation in Security in relation to each such Supplemental
Scottish Declaration of Trust.





--------------------------------------------------------------------------------



(D) Purchaser Transaction Account and Cash Collateral Account


Evidence of the opening of the Purchaser Transaction Account and the Cash
Collateral Account and a copy of the signing mandate for each such account.


(E) Notices and other documents under the Security Documents


All other notices or documents required to be served or executed or delivered
under the Security Documents, together with acknowledgements thereof.


(F) Purchase Price


Evidence satisfactory to the Senior Lenders that (i) the Junior Lenders, subject
to any netting arrangement between the Transferor and the Borrower, have
advanced the
balance of the Purchase Price (to the extent to be funded by Utilisations) to
which the Utilisation Request relating to the Senior Facility Agreement relates
and (ii) that Purchase Price will be paid in full to the Transferor, pursuant to
the terms of the Receivables Sale Agreement, immediately following the relevant
Utilisation.


(G) Hedging


Executed copies of each Cap Agreement and evidence of payment by the Borrower of
any applicable premium due and payable under any Cap Agreement.


(H) AuP Report


An AuP Report in respect of any Receivables or Designated Accounts purchased or
to be purchased by the Borrower which have not previously been the subject of an
AuP Report.


(I) Miscellaneous


A copy of any other Authorisation or other document, opinion or assurance which
the Senior Agent considers to be reasonably necessary or desirable in connection
with the entry into and performance of the transactions contemplated by any
Transaction Document or for the validity and enforceability of any Transaction
Document.






--------------------------------------------------------------------------------



SCHEDULE 3


Utilisation Request


From: [***] To: [***] Dated:
Dear Sirs


£[***] Senior Facility Agreement dated 23 August 2017 as amended and restated
pursuant to an amendment and restatement agreement dated 12 June 2018 and
further amended and restated pursuant to an amendment and restatement agreement
dated  , 20 (the "Agreement")


1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.


2. We wish to borrow the Senior Loan on the following terms:


Proposed Utilisation Date: [***] (or, if that is not a Business Day, the next
Business Day) Amount: £[***] or, if less, the Available Facility
3. We confirm that each condition specified in Clause 5.2 (Further conditions
precedent) of the Senior Facility Agreement is satisfied on the date of this
Utilisation Request.


(A) No Default is continuing or would result from the proposed Utilisation.


(B) We confirm that at such time (on the basis that the proposed Utilisation is
made and any repayment then due has been made) as the proposed Utilisation Date:


(1) the Borrowing Base is such that the Utilisation can be made in accordance
with Clause 6.3 (Currency and amount);


(2) the Senior Advance Rate Test is met as at the Cut-Off Date in respect of
such proposed Utilisation and will continue to be met immediately after the
proposed Utilisation Date.


(C) The Repeating Representations to be made by the Obligors, the Servicer, the
Collections Account Holder and the Transferor are true in all material respects.


(D) No Trigger Event has occurred and is continuing or would be triggered as a
result of a Utilisation.





--------------------------------------------------------------------------------



(E) Attached at Appendix B is an executed copy of the Receivables Sale Agreement
along with each Offer in relation to the proposed Utilisation.


(F) Subject to any netting arrangement between the Covenantor and the Borrower,
the Covenantor has advanced to the Borrower sufficient Junior Loans to ensure
that the Covenantor is in compliance with the terms of the Securitisation
Regulation Deed of Covenant, and the Covenantor is otherwise in compliance with
the terms of the Securitisation Regulation Deed of Covenant and will be in
compliance immediately after the proposed Utilisation.


4. The proceeds of this Senior Loan should be credited [to the Purchaser
Transaction Account].


5. This Utilisation Request is irrevocable.


Yours faithfully


authorised signatory for [***]






--------------------------------------------------------------------------------



SCHEDULE 4


Form of Transfer Certificate


To: [***] (as "Senior Agent")


From: [The Existing Senior Lender] (the "Existing Senior Lender") and [The New
Senior Lender] (the "New Senior Lender")


Dated:


£[***] Senior Facility Agreement
dated 23 August 2017 as amended and restated pursuant to an amendment and
restatement agreement dated 12 June 2018 and further amended and restated
pursuant to an amendment and restatement agreement dated  , 20 (the "Agreement")


1. We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.


2. We refer to Clause 24.5 (Procedure for transfer):


The Existing Senior Lender and the New Senior Lender agree to the Existing
Senior Lender transferring to the New Senior Lender by novation, and in
accordance with Clause 24.5 (Procedure for transfer), all of the Existing Senior
Lender's rights and obligations under the Agreement and the other Transaction
Documents which relate to that portion of the Existing Senior Lender's
Commitment and participations in Senior Loans under the Agreement as specified
in the Schedule.


The proposed Transfer Date is [***].


The address, fax number, attention details for notices and account details of
the New Senior Lender are set out in the Schedule.


3. The New Senior Lender expressly acknowledges the limitations on the Existing
Senior Lender's obligations set out in paragraph (C) of Clause 24.4 (Limitation
of responsibility of Existing Senior Lenders).


4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.


5. This Transfer Certificate and any non-contractual obligations arising out of
or in connection with it are governed by and shall be construed in accordance
with English law.


6. This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.





--------------------------------------------------------------------------------



7. The New Senior Lender confirms for the benefit of the Borrower that [it is a
Qualifying Lender (other than solely by reason of being a Treaty Lender)] OR [it
is a Treaty Lender] OR [it is not a Qualifying Lender].*




* Delete as appropriate.






--------------------------------------------------------------------------------



THE SCHEDULE


Commitment/Rights And Obligations To Be Transferred


[insert relevant details]


[Address, fax number and attention details for notices and account details for
payments,]



[Existing Senior Lender][New Senior Lender]
By: …………………………………………. [***]
By: ………………………………………….




By: ………………………………………….











This Transfer Certificate is accepted by the Senior Agent and the Transfer Date
is confirmed as [***]. [Senior Agent]




By:






--------------------------------------------------------------------------------



SCHEDULE 5


Form of Assignment Agreement


To: [***] (as "Senior Agent")


From: [The Existing Senior Lender] (the "Existing Senior Lender") and [The New
Senior Lender] (the "New Senior Lender")


Dated:


£[***] Senior Facility Agreement
dated 23 August 2017 as amended and restated pursuant to an amendment and
restatement agreement dated 12 June 2018 and further amended and restated
pursuant to an amendment and restatement agreement      , 20 (the "Agreement")


1. We refer to the Agreement. This is an Assignment Agreement. Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.


2. We refer to Clause 24.6 (Procedure for assignment) of the Agreement:


2.1 The Existing Senior Lender assigns absolutely to the New Senior Lender all
the rights of the Existing Senior Lender under the Agreement, the other
Transaction Documents and in respect of the Security which correspond to that
portion of the Existing Senior Lender's Commitment and participations under the
Agreement as specified in the Schedule.


2.2 The Existing Senior Lender is released from all the obligations of the
Existing Senior Lender which correspond to that portion of the Existing Senior
Lender's Commitment and participations under the Agreement specified in the
Schedule.


2.3 The New Senior Lender becomes a Party as a Senior Lender and is bound by
obligations equivalent to those from which the Existing Senior Lender is
released under paragraph 2.2 above.


3. The proposed Transfer Date is [***].


4. On the Transfer Date the New Senior Lender becomes Party to the relevant
Finance Documents as a Senior Lender.


5. The Facility Office and address, fax number and attention details for notices
of the New Senior Lender for the purposes of Schedule 3 (Notice Details) of the
Master Framework Agreement are set out in the Schedule.


6. This Assignment Agreement acts as notice to the Senior Agent (on behalf of
each Finance Party) and, upon delivery in accordance with Clause 24.8 [(Copy of
Transfer Certificate or Assignment Agreement to the Borrower)], to the Borrower
of the assignment referred to in this Assignment Agreement.





--------------------------------------------------------------------------------



7. The New Senior Lender expressly acknowledges the limitations on the Existing
Senior Lender's obligations set out in paragraph (C) of Clause 24.4 (Limitation
of responsibility of Existing Senior Lenders).
8. This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.


9. The New Senior Lender confirms for the benefit of the Borrower that [it is a
Qualifying Lender (other than solely by reason of being a Treaty Lender)] OR [it
is a Treaty Lender] OR [it is not a Qualifying Lender].*


10. This Assignment Agreement and any non-contractual obligations arising out of
or in connection with it are governed by and shall be construed in accordance
with English law.


11. This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.


Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Senior Lender's interest in the Security in
all jurisdictions. It is the responsibility of the New Senior Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Senior Lender's Security in
any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.




* Delete as appropriate.






--------------------------------------------------------------------------------



THE SCHEDULE


Rights to be Assigned and Obligations to be Released and Undertaken


[insert relevant details]
[Address, fax number and attention details for notices and account details for
payments,]



[Existing Senior Lender][New Senior Lender]


By: …………………………………………. [***]


By: ………………………………………….




By: ………………………………………….







This Assignment Agreement is accepted as an Assignment Agreement for the
purposes of the Senior Facility Agreement by the Senior Agent and the Transfer
Date is confirmed as [***].


Signature of this Assignment Agreement by the Senior Agent constitutes
confirmation by the Senior Agent of receipt of notice of the assignment referred
to in this Assignment Agreement, which notice the Senior Agent receives on
behalf of each Finance Party.


[Senior Agent] By:






--------------------------------------------------------------------------------



SCHEDULE 6


Timetables


Delivery of a duly completed Utilisation Request (Clause 6.1 (Delivery of a
Utilisation Request))
11.00 a.m. London time one Business Day prior to a Utilisation Date
Senior Agent notifies the Senior Lenders of the Senior Loan in accordance with
Clause 6.4 (Senior Lenders' participation)
2.00 p.m. London time one Business Day prior to a Utilisation Date
Senior Agent notifies the Senior Lenders of the amount of interest payable under
the Senior Loan in accordance with Clause 9.1 (Calculation of interest)
2.00 p.m. London time two Business Days prior to the related Payment Date







--------------------------------------------------------------------------------



SCHEDULE 7


LMA Form Of Confidentiality Undertaking Part 1
LMA Master Confidentiality Undertaking


THIS MASTER CONFIDENTIALITY UNDERTAKING is dated [***] and made


BETWEEN:


(1) [***]; and


(2) [***].


Either party (in this capacity the "Purchaser") may from time to time consider
acquiring an interest from the other party (in this capacity the "Seller") in
certain Agreements which, subject to the Agreements, may be by way of novation,
assignment, the entering into, whether directly or indirectly, of a sub
participation or any other transaction under which payments are to be made or
may be made by reference to one or more relevant Finance Documents and/or the
Borrower or by way of investing in or otherwise financing, directly or
indirectly, any such novation, assignment, sub participation or other
transaction (each an "Acquisition"). In consideration of the Seller agreeing to
make available to the Purchaser certain information in relation to each
Acquisition it is agreed as follows:


1. Confidentiality Undertaking


The Purchaser undertakes in relation to each Acquisition made or which may be
made by it (a) to keep all Confidential Information which the Seller supplies to
the Purchaser in relation to that Acquisition confidential and not to disclose
it to anyone, save to the extent permitted by paragraph [***] below and to
ensure that all Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition is protected with security measures
and a degree of care that would apply to the Purchaser's own confidential
information and (b) until that Acquisition is completed, to use the Confidential
Information which the Seller supplies to the Purchaser in relation to that
Acquisition only for the Permitted Purpose.


2. Permitted Disclosure


The Purchaser may disclose in relation to each Acquisition made or which may be
made by it:


2.1 to any of its Affiliates and any of its or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
the Purchaser shall consider appropriate if any person to whom such Confidential
Information is to be given pursuant to this paragraph [***] is informed in
writing of its confidential nature and that some or all of such Confidential
Information may be price sensitive information except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of the information or is otherwise
bound by requirements of confidentiality in relation to such Confidential
Information;





--------------------------------------------------------------------------------



2.2 subject to the requirements of the relevant Agreement, to any person:


(A) to (or through) whom the Purchaser assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations which it may
acquire under that Agreement such Confidential Information which the Seller
supplies to the Purchaser in relation to that Acquisition as the Purchaser shall
consider appropriate if the person to whom such Confidential Information is to
be given pursuant to this sub paragraph (a) of paragraph [***] has delivered a
letter to the Purchaser in equivalent form to this undertaking;


(B) with (or through) whom the Purchaser enters into (or may potentially enter
into) any sub participation in relation to, or any other transaction under which
payments are to be made or may be made by reference to that Agreement or the
Borrower such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate if the person to whom such Confidential Information is to be given
pursuant to this sub paragraph (b) of paragraph [***] has delivered a letter to
the Purchaser in equivalent form to this undertaking;


(C) to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate; and


2.3 notwithstanding paragraphs [***] and [***] above, Confidential Information
to such persons to whom, and on the same terms as, a Finance Party is permitted
to disclose such Confidential Information under the Agreement to which that
Acquisition relates, as if such permissions were set out in full in this
undertaking for the purposes of that Acquisition and as if references in those
permissions to Finance Party were references to the Purchaser for the purposes
of that Acquisition.


3. Notification of Disclosure


The Purchaser agrees in relation to each Acquisition made or which may be made
by it (to the extent permitted by law and regulation) to inform the Seller:


3.1 of the circumstances of any disclosure of Confidential Information made
pursuant to sub paragraph (c) of paragraph [***] above except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and


3.2 upon becoming aware that Confidential Information relating to that
Acquisition has been disclosed in breach of this undertaking.





--------------------------------------------------------------------------------



4. Return of Copies


If the Purchaser does not enter into an Acquisition and the Seller so requests
in writing, the Purchaser shall return or destroy all Confidential Information
supplied to the Purchaser by the Seller in relation to that Acquisition and
destroy or permanently erase (to the extent technically practicable) all copies
of such Confidential Information made by the Purchaser and use its reasonable
endeavours to ensure that anyone to whom the Purchaser has supplied any such
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that the Purchaser or the recipients are
required to retain any such Confidential Information by any applicable law, rule
or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the Confidential
Information has been disclosed under sub paragraph (c) of paragraph [***] above.


5. Continuing Obligations


The obligations in this undertaking are continuing and, in particular, shall
survive and remain binding on the Purchaser in relation to each Acquisition made
or which may be made by it until (a) if the Purchaser becomes a party to the
Agreement to which that Acquisition relates as a lender of record, the date on
which the Purchaser becomes such a party to such Agreement; (b) if the Purchaser
enters into that Acquisition but it does not result in the Purchaser becoming a
party to the Agreement to which that Acquisition relates as a lender of record,
the date falling 12 months after the date on which all of the Purchaser's rights
and obligations contained in the documentation entered into to implement that
Acquisition have terminated; or (c) in any other case the date falling 12 months
after the date of the Purchaser's final receipt (in whatever manner) of any
Confidential Information in relation to that Acquisition.


6. No Representation; Consequences of Breach, etc


The Purchaser acknowledges and agrees that, in relation to each Acquisition made
or which may be made by it:


6.1 neither the Seller, nor any member of the relevant Group nor any of the
Seller's or the relevant Group's respective officers, employees or advisers
(each a "Relevant Person") (i) make any representation or warranty, express or
implied, as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information supplied by the Seller to
the Purchaser in relation to that Acquisition or any other information supplied
by the Seller to the Purchaser in relation to that Acquisition or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information supplied by the Seller
to the Purchaser in relation to that Acquisition or any other information
supplied by the Seller to the Purchaser in relation to that Acquisition or be
otherwise liable to the Purchaser or any other person in respect of the
Confidential Information supplied by the Seller to the Purchaser in relation to
that Acquisition or any such information; and


6.2 the Seller or members of the relevant Group may be irreparably harmed by the
breach of the terms of this undertaking and damages may not be an adequate
remedy; each Relevant Person may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this
undertaking by the Purchaser.





--------------------------------------------------------------------------------



7. Entire Agreement: No Waiver; Amendments, etc


7.1 This undertaking constitutes the entire agreement between the Seller and the
Purchaser in relation to the Purchaser's obligations regarding Confidential
Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.


7.2 No failure to exercise, nor any delay in exercising any right or remedy
under this undertaking will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter. No election to affirm this letter
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this undertaking.


7.3 The terms of this undertaking and the Purchaser's obligations under this
undertaking may only be amended or modified by written agreement between the
parties.


8. Inside Information


The Purchaser acknowledges that some or all of the Confidential Information is
or may be price sensitive information and that the use of such information may
be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Purchaser undertakes not to use any Confidential
Information for any unlawful purpose.


9. Nature of Undertakings


The undertakings given by the Purchaser in this undertaking are given to the
Seller and are also given for the benefit of the relevant Company and each other
member of the relevant Group.


10. Third Party Rights


10.1 Subject to this paragraph [***] and to paragraphs [***] and [***], a person
who is not a party to this undertaking has no right under the Contracts (Rights
of Third Parties) Act 1999 (the "Third Parties Act") to enforce or to enjoy the
benefit of any term of this undertaking.


10.2 The Relevant Persons may enjoy the benefit of the terms of paragraphs [***]
and [***] subject to and in accordance with this paragraph [***] and the
provisions of the Third Parties Act.


10.3 Notwithstanding any provisions of this undertaking, the parties to this
undertaking do not require the consent of any Relevant Person to rescind or vary
this undertaking at any time.


11. Governing Law and Jurisdiction


11.1 This undertaking and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of any Acquisition) are governed by English law.





--------------------------------------------------------------------------------



11.2 The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this undertaking (including a dispute
relating to any non-contractual obligation arising out of or in connection with
either this undertaking or the negotiation of any Acquisition).


12. Definitions


In this undertaking terms defined in the relevant Agreement (as defined below)
shall, unless the context otherwise requires, have the same meaning and:


"Agreement" means any credit agreement in which the Seller has an interest and
which requires the Seller to obtain from the Purchaser an undertaking in or
substantially in the form of this undertaking as a condition to permitting
disclosure by the Seller of certain information to the Purchaser.


"Company" means, in relation to each Acquisition, the principal company party to
the relevant Agreement.


"Confidential Information" means, in relation to each Acquisition, all
information relating to the relevant Company, the Borrower, the relevant Group,
the relevant Finance Documents, [the/a] relevant Senior Facility and/or that
Acquisition which is received by the Purchaser in relation to the relevant
Finance Documents or [the/a] relevant Senior Facility from the Seller or any of
its affiliates or advisers, in whatever form, and includes information given
orally and any document, electronic file or any other way of representing or
recording information which contains or is derived or copied from such
information but excludes information that:


(a) is or becomes public information other than as a direct or indirect result
of any breach by the Purchaser of this undertaking; or
(b) is identified in writing at the time of delivery as non-confidential by the
Seller or its advisers; or


(c) is known by the Purchaser before the date the information is disclosed to
the Purchaser by the Seller or any of its affiliates or advisers or is lawfully
obtained by the Purchaser after that date, from a source which is, as far as the
Purchaser is aware, unconnected with the relevant Group and which, in either
case, as far as the Purchaser is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.


"Group" means, in relation to each Acquisition, the relevant Company and its
subsidiaries for the time being (as such term is defined in the Companies Act
2006).


"Permitted Purpose" means, in relation to each Acquisition, considering and
evaluating whether to enter into that Acquisition.





--------------------------------------------------------------------------------



This undertaking has been entered into on the date stated at the beginning of
this undertaking.




SIGNATURES


[***]






By: ……………………………………………………..








[***]




By: ……………………………………………………..






--------------------------------------------------------------------------------



Part 2


LMA Confidentiality Letter (Seller) [Letterhead of Seller]
Date: [***]


To: [insert name of Potential Purchaser]


Re: The Agreement


Company: (the "Company")


Date:


Amount:


Senior Agent:


Dear Sirs


We understand that you are considering acquiring an interest in the Agreement
which, subject to the Agreement, may be by way of novation, assignment, the
entering into, whether directly or indirectly, of a sub participation or any
other transaction under which payments are to be made or may be made by
reference to one or more Finance Documents and/or the Borrower or by way of
investing in or otherwise financing, directly or indirectly, any such novation,
assignment, sub participation or other transaction (the "Acquisition"). In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:


1. Confidentiality Undertaking


You undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by paragraph [***] below and
to ensure that all Confidential Information is protected with security measures
and a degree of care that would apply to your own confidential information, and
(b) until the Acquisition is completed to use the Confidential Information only
for the Permitted Purpose.


2. Permitted Disclosure


We agree that you may disclose:


2.1 to any of your Affiliates and any of your or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
you shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph 2.1 is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price sensitive information, except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;





--------------------------------------------------------------------------------



2.2 subject to the requirements of the Agreement, to any person:


(A) to (or through) whom you assign or transfer (or may potentially assign or
transfer) all or any of your rights and/or obligations which you may acquire
under the Agreement such Confidential Information as you shall consider
appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub paragraph (A)
of paragraph 2.2 has delivered a letter to you in equivalent form to this
letter;


(B) with (or through) whom you enter into (or may potentially enter into) any
sub participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or the Borrower such
Confidential Information as you shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub paragraph (B)
of paragraph 2.2 has delivered a letter to you in equivalent form to this
letter;


(C) to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as you shall consider appropriate; and


2.3 notwithstanding paragraphs [***] and [***] above, Confidential Information
to such persons to whom, and on the same terms as, a Finance Party is permitted
to disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to you.


3. Notification of Disclosure


You agree (to the extent permitted by law and regulation) to inform us:


3.1 of the circumstances of any disclosure of Confidential Information made
pursuant to sub paragraph (C) of paragraph 2.2 above except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and


3.2 upon becoming aware that Confidential Information has been disclosed in
breach of this letter.





--------------------------------------------------------------------------------



4. Return of Copies


If you do not enter into the Acquisition and we so request in writing, you shall
return or destroy all Confidential Information supplied to you by us and destroy
or permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
sub paragraph (C) of paragraph 2.2 above.


5. Continuing Obligations


The obligations in this letter are continuing and, in particular, shall survive
and remain binding on you until (a) if you become a party to the Agreement as a
lender of record, the date on which you become such a party to the Agreement;
(b) if you enter into the Acquisition but it does not result in you becoming a
party to the Agreement as a lender of record, the date falling 12 months after
the date on which all of your rights and obligations contained in the
documentation entered into to implement that Acquisition have terminated; or (c)
in any other case the date falling 12 months after the date of your final
receipt (in whatever manner) of any Confidential Information.


6. No Representation; Consequences of Breach, etc


You acknowledge and agree that:


6.1 neither we, nor any member of the Group nor any of our or their respective
officers, employees or advisers (each a "Relevant Person") (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or be otherwise liable to you or any other person in
respect of the Confidential Information or any such information; and


6.2 we or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by you.


7. Entire Agreement: No Waiver; Amendments, etc


7.1 This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.





--------------------------------------------------------------------------------



7.2 No failure to exercise, nor any delay in exercising, any right or remedy
under this letter will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter. No election to affirm this letter
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this letter.


7.3 The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.


8. Inside Information


You acknowledge that some or all of the Confidential Information is or may be
price sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.


9. Nature of Undertakings


The undertakings given by you under this letter are given to us and are also
given for the benefit of the Company and each other member of the Group.


10. Third Party Rights


10.1 Subject to this paragraph [***] and to paragraphs [***] and [***], a person
who is not a party to this letter has no right under the Contracts (Rights of
Third Parties) Act 1999 (the "Third Parties Act") to enforce or to enjoy the
benefit of any term of this letter.


10.2 The Relevant Persons may enjoy the benefit of the terms of paragraphs [***]
and [***] subject to and in accordance with this paragraph 10 and the provisions
of the Third Parties Act.


10.3 Notwithstanding any provisions of this letter, the parties to this letter
do not require the consent of any Relevant Person to rescind or vary this letter
at any time.


11. Governing Law and Jurisdiction


11.1 This letter (including the agreement constituted by your acknowledgement of
its terms) (the "Letter") and any non-contractual obligations arising out of or
in connection with it (including any non-contractual obligations arising out of
the negotiation of the transaction contemplated by this Letter) are governed by
English law.


11.2 The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).


12. Definitions


In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:





--------------------------------------------------------------------------------



"Confidential Information" means all information relating to the Company, the
Borrower, the Group, the Finance Documents, [the/a] Senior Facility and/or the
Acquisition which is provided to you in relation to the Finance Documents or
[the/a] Senior Facility by us or any of our affiliates or advisers, in whatever
form, and includes information given orally and any document, electronic file or
any other way of representing or recording information which contains or is
derived or copied from such information but excludes information that:


(A) is or becomes public information other than as a direct or indirect result
of any breach by you of this letter; or


(B) is identified in writing at the time of delivery as non-confidential by us
or our advisers; or


(C) is known by you before the date the information is disclosed to you by us or
any of our affiliates or advisers or is lawfully obtained by you after that
date, from a source which is, as far as you are aware, unconnected with the
Group and which, in either case, as far as you are aware, has not been obtained
in breach of, and is not otherwise subject to, any obligation of
confidentiality.


"Group" means the Company and its subsidiaries for the time being (as such term
is defined in the Companies Act 2006).


"Permitted Purpose" means considering and evaluating whether to enter into the
Acquisition.


Please acknowledge your agreement to the above by signing and returning the
enclosed copy. Yours faithfully




……………………………………………..
For and on behalf of [Seller]




To: [Seller]


The Company and each other member of the Group






--------------------------------------------------------------------------------



We acknowledge and agree to the above:




……………………………………………..
For and on behalf of [Potential Purchaser]






--------------------------------------------------------------------------------



Part 3


LMA Confidentiality Letter (Purchaser) [Letterhead of Potential Purchaser]
Date: [***]


To: [insert name of Seller]


Re: The Agreement


Company: (the "Company")


Date:


Amount:


Senior Agent:


Dear Sirs


We are considering acquiring an interest in the Agreement which, subject to the
Agreement, may be by way of novation, assignment, the entering into, whether
directly or indirectly, of a sub participation or any other transaction under
which payments are to be made or may be made by reference to one or more Finance
Documents and/or the Borrower or by way of investing in or otherwise financing,
directly or indirectly, any such novation, assignment, sub participation or
other transaction (the "Acquisition"). In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):


1. Confidentiality Undertaking


We undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by paragraph [***] below and
to ensure that all Confidential Information is protected with security measures
and a degree of care that would apply to our own confidential information and
(b) until the Acquisition is completed to use the Confidential Information only
for the Permitted Purpose.





--------------------------------------------------------------------------------



2. Permitted Disclosure


You agree that we may disclose:


2.1 to any of our Affiliates and any of our or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
we shall consider appropriate if any person to whom the Confidential Information
is to be given pursuant to this paragraph 2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;


2.2 subject to the requirements of the Agreement, to any person:


(A) to (or through) whom we assign or transfer (or may potentially assign or
transfer) all or any of our rights and/or obligations which we may acquire under
the Agreement such Confidential Information as we shall consider appropriate if
the person to whom
the Confidential Information is to be given pursuant to this sub paragraph (a)
of paragraph [***] has delivered a letter to us in equivalent form to this
letter;


(B) with (or through) whom we enter into (or may potentially enter into) any sub
participation in relation to, or any other transaction under which payments are
to be made or may be made by reference to the Agreement or the Borrower such
Confidential Information as we shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub paragraph (B)
of paragraph 2.2 has delivered a letter to us in equivalent form to this letter;


(C) to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as we shall consider appropriate; and


2.3 notwithstanding paragraphs [***] and [***] above, Confidential Information
to such persons to whom, and on the same terms as, a Finance Party is permitted
to disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to us.


3. Notification of Disclosure


We agree (to the extent permitted by law and regulation) to inform you:


3.1 of the circumstances of any disclosure of Confidential Information made
pursuant to sub paragraph (C) of paragraph 2.2 above except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and


3.2 upon becoming aware that Confidential Information has been disclosed in
breach of this letter.





--------------------------------------------------------------------------------



4. Return of Copies


If we do not enter into the Acquisition and you so request in writing, we shall
return or destroy all Confidential Information supplied by you to us and destroy
or permanently erase (to the extent technically practicable) all copies of
Confidential Information made by us and use our reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases (to the extent technically practicable) such Confidential
Information and any copies made by them, in each case save to the extent that we
or the recipients are required to retain any such Confidential Information by
any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body or in accordance with internal
policy, or where the Confidential Information has been disclosed under sub
paragraph (C) of paragraph 2.2 above.


5. Continuing Obligations


The obligations in this letter are continuing and, in particular, shall survive
and remain binding on us until (a) if we become a party to the Agreement as a
lender of record, the date on which we become such a party to the Agreement; (b)
if we enter into the Acquisition but it does not result in us becoming a party
to the Agreement as a lender of record, the date falling 12 months after the
date on which all of our rights and obligations contained in the documentation
entered into to implement the Acquisition have terminated; or (c) in any other
case the date falling 12 months after the date of our final receipt (in whatever
manner) of any Confidential Information.


6. No Representation; Consequences of Breach, etc


We acknowledge and agree that:


6.1 neither you, nor any member of the Group nor any of your or their respective
officers, employees or advisers (each a "Relevant Person") (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect of the Confidential Information or any such information; and


6.2 you or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by us.


7. Entire Agreement: No Waiver; Amendments, etc


7.1 This letter constitutes the entire agreement between us in relation to our
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.





--------------------------------------------------------------------------------



7.2 No failure to exercise, nor any delay in exercising, any right or remedy
under this letter will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter. No election to affirm this letter
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this letter.


7.3 The terms of this letter and our obligations under this letter may only be
amended or modified by written agreement between us.


8. Inside Information


We acknowledge that some or all of the Confidential Information is or may be
price sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.


9. Nature of Undertakings


The undertakings given by us under this letter are given to you and are also
given for the benefit of the Company and each other member of the Group.


10. Third Party Rights


10.1 Subject to this paragraph 10 and to paragraphs [***] and [***], a person
who is not a party to this letter has no right under the Contracts (Rights of
Third Parties) Act 1999 (the "Third Parties Act") to enforce or to enjoy the
benefit of any term of this letter.


10.2 The Relevant Persons may enjoy the benefit of the terms of paragraphs [***]
and [***] subject to and in accordance with this paragraph [***] and the
provisions of the Third Parties Act.


10.3 Notwithstanding any provisions of this letter, the parties to this letter
do not require the consent of any Relevant Person to rescind or vary this letter
at any time.


11. Governing Law and Jurisdiction


11.1 This letter (including the agreement constituted by your acknowledgement of
its terms) (the "Letter") and any non-contractual obligations arising out of or
in connection with it (including any non-contractual obligations arising out of
the negotiation of the transaction contemplated by this Letter) are governed by
English law.


11.2 The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).





--------------------------------------------------------------------------------



12. Definitions


In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:


"Confidential Information" means all information relating to the Company, the
Borrower, the Group, the Finance Documents, [the/a] Senior Facility and/or the
Acquisition which is provided to us in relation to the Finance Documents or
[the/a] Senior Facility by you or any of your affiliates or advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:


(A) is or becomes public information other than as a direct or indirect result
of any breach by us of this letter; or


(B) is identified in writing at the time of delivery as non-confidential by you
or your advisers; or


(C) is known by us before the date the information is disclosed to us by you or
any of your affiliates or advisers or is lawfully obtained by us after that
date, from a source which is, as far as we are aware, unconnected with the Group
and which, in either case, as far as we are aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality.


"Group" means the Company and its subsidiaries for the time being (as such term
is defined in the Companies Act 2006).


"Permitted Purpose" means considering and evaluating whether to enter into the
Acquisition.


Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully




……………………………………………..
For and on behalf of [Potential Purchaser]






--------------------------------------------------------------------------------



To: [Potential Purchaser]


The Company and each other member of the Group
We acknowledge and agree to the above:




……………………………………………..
For and on behalf of [Seller]






--------------------------------------------------------------------------------



SCHEDULE 8


Form of Accordion Increase Notice Accordion Increase Notice
To: [Senior Agent] as Senior Agent


CC: [Security Trustee] as Security Trustee


From: [Accordion Increase Lender] (the "Accordion Increase Lender") and the
Borrower Dated:
Sterling [***] Senior Facility Agreement dated [***] 2017 as amended and
restated from time to time (the "Agreement")


1. We refer to the Agreement. This is an Accordion Increase Notice. Terms
defined in the Agreement have the same meaning in this Accordion Increase Notice
unless given a different meaning in this Accordion Increase Notice.


2. [The Accordion Increase Lender] confirms that it is bound by the terms of the
Agreement as a Senior Lender in accordance with clause 3 (Accordion Increase of
Senior Facility) of the Agreement.


3. The proposed Accordion Increase Effective Date is [***], being a date which
is prior to [***] and not fewer than [***] Business Days after the date of
delivery of this Accordion Increase Notice to the Senior Agent.


4. The Borrower confirms that each condition specified in clause 3.2 (Conditions
to establishment) of the Agreement is satisfied on the date of this Accordion
Increase Notice.


5. [The Accordion Increase Lender] agrees to assume and will assume all of the
obligations corresponding to the Accordion Increase Amount set opposite its name
in the Schedule as if it was an Original Lender in respect of that Accordion
Increase Amount as if it was an Original Senior Lender in respect of that
Accordion Increase Amount under the Agreement.


6. [The Accordion Increase Lender]'s Senior Commitment under the Senior Facility
is increased to the amount set opposite its name in the Schedule.


7. This Accordion Increase Notice is irrevocable.


8. This Accordion Increase Notice may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Accordion Increase Notice.


9. This Accordion Increase Notice is a Finance Document.





--------------------------------------------------------------------------------



10. This Accordion Increase Notice and any non-contractual obligations arising
out of or in connection with it are governed by English law.


For and on behalf of [Proposed Accordion Increase Lender]


By:








--------------------------------------------------------------------------------



For and on behalf of [Borrower]


By:






For and on behalf of [Holdco]


By:








This Accordion Increase Notice is accepted as an Accordion Increase Notice for
the purposes of the Agreement by the Senior Agent.


[Agent]










Dated:






--------------------------------------------------------------------------------



THE SCHEDULE





Name of Accordion Increase LenderAccordion Increase AmountOverall Senior
Commitment on and from the Accordion Increase Effective Date



















--------------------------------------------------------------------------------



SCHEDULE 9


Step-Up Margin



Defined PeriodStep-Up Margin Per AnnumIn respect of any Interest Period the last
day of which is on or prior to the Availability Period End Date0%In respect of
any Interest Period the last day of which is following the Availability Period
End Date but on or prior to the date which is 3 months after the Availability
Period End Date0.15%In respect of any Interest Period the last day of which is
following the date which is 3 months after the Availability Period End Date but
on or prior to the date which is 6 months after the Availability Period End
Date0.3%
In respect of any Interest Period the last day of which is following the date
which is 6 months after the Availability Period End Date but on or prior to the
date which is 9 months after the Availability Period End Date
0.45%
In respect of any Interest Period the last day of which is following the date
which is 9 months after the Availability Period End Date but on or prior to the
date which is 12 months after the Availability Period End Date
0.6%In respect of any Interest Period the last day of which is following the
date which is 12 months after the Availability Period End Date but on or prior
to the date which is 15 months after the Availability Period End Date0.75%In
respect of any Interest Period the last day of which is following the date which
is 15 months after the Availability Period End Date but on or prior to the date
which is 18 months after the Availability Period End Date0.9%In respect of any
Interest Period the last day of which is following the date which is 18 months
after the Availability Period End Date1.0%







--------------------------------------------------------------------------------



SCHEDULE 10


Forms of Notifiable Debt Purchase Transaction Notice Part 1
Form of Notice on Entering into Notifiable Debt Purchase Transaction


To: [***] as Senior Agent From: [Senior Lender] Dated:
£[***] Senior Facility Agreement dated [***] (the "Facility Agreement")


1. We refer to paragraph [(B)] of Clause 25.2 (Disenfranchisement on Debt
Purchase Transactions entered into by Sponsor Affiliates) of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
notice unless given a different meaning in this notice.


2. We have entered into a Notifiable Debt Purchase Transaction.


3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.



Amount of our Commitment to which Notifiable Debt Purchase Transaction relates


[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]


[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]



[Senior Lender] By:






--------------------------------------------------------------------------------



Part 2


Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Sponsor Affiliate


To: [***] as Senior Agent From: [The Senior Lender] Dated:
£[***] Senior Facility Agreement dated [***] (the "Facility Agreement")


1. We refer to paragraph [(C)] of Clause 25.2 (Disenfranchisement on Debt
Purchase Transactions entered into by Sponsor Affiliates) of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
notice unless given a different meaning in this notice.


2. A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [***] has [terminated]/[ceased to be with a
Sponsor Affiliate].*


3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.







Amount of our Commitment to which Notifiable Debt Purchase Transaction relates


[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]


[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]
[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies]



[Senior Lender]






* Delete as applicable.




--------------------------------------------------------------------------------



EXECUTION


The parties have executed this Agreement on the date first mentioned above as
evidence of their agreement.




























































































--------------------------------------------------------------------------------



EXECUTION PAGES




The Purchaser


Signed for and on behalf of CABOT SECURITISATION UK LIMITED




/s/ Thomas Hernanz


Authorised signatory






--------------------------------------------------------------------------------



The Borrower


Signed for and on behalf of CABOT SECURITISATION UK LIMITED




/s/ Thomas Hernanz


Authorised signatory






--------------------------------------------------------------------------------



The Holdco


Signed for and on behalf of CABOT SECURITISATION UK HOLDINGS LIMITED




/s/ Thomas Hernanz


Authorised signatory






--------------------------------------------------------------------------------



The Senior Lender


Signed for and on behalf of GOLDMAN SACHS INTERNATIONAL BANK




/s/ Philip Aldis


Philip Aldis Managing Director Authorised signatory








--------------------------------------------------------------------------------



The Arranger


Signed for and on behalf of GOLDMAN SACHS INTERNATIONAL BANK




/s/ Philip Aldis


Philip Aldis Managing Director Authorised signatory








--------------------------------------------------------------------------------



The Transferor


Signed for and on behalf of CABOT FINANCIAL (UK) LIMITED




/s/ Thomas Hernanz


Authorised signatory








--------------------------------------------------------------------------------



The Servicer


Signed for and on behalf of CABOT CREDIT MANAGEMENT GROUP LIMITED




/s/ Thomas Hernanz


Authorised signatory








--------------------------------------------------------------------------------



The Security Trustee


Signed for and on behalf of HSBC CORPORATE TRUSTEE COMPANY (UK) LIMITED




/s/ James McComb


James McComb Authorised signatory








--------------------------------------------------------------------------------



The Senior Agent


Signed for and on behalf of HSBC BANK PLC




/s/ Sean Murphy


Sean Murphy Authorised signatory








--------------------------------------------------------------------------------



The Collections Account Holder


Signed for and on behalf of CABOT FINANCIAL (EUROPE) LIMITED




/s/ Thomas Hernanz


Authorised signatory

